SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California 93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☑ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 8,755,066 shares of common stock outstanding as of August 8, 2013. Page 1 of 53 Mission Community Bancorp June 30, 2013 Index PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at June 30, 2013, December 31, 2012, and June 30, 2012 3 Condensed Consolidated Statements of Operations for the Three-Month and Six-Month Periods Ended June 30, 2013 and 2012 4 Consolidated Statements of Comprehensive Income (Loss) for the Three-Month and Six-Month Periods Ended June 30, 2013 and 2012 5 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Six-Month Period Ended June 30, 2013 5 Condensed Consolidated Statements of Cash Flows for the Six-Month Periods Ended June 30, 2013 and 2012 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II – OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 Page 2 of 53 PART I Item 1. Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) June 30, 2013 December 31, 2012 June 30, 2012 Assets Cash and due from banks $ 12,125 $ 25,635 $ 27,256 Total cash and cash equivalents 12,125 25,635 27,256 Certificates of deposit in other banks 2,224 3,706 5,176 Investment securities available for sale 149,941 127,822 171,472 Loans held for sale 2,885 1,548 4,280 Loans, net of unearned income 247,954 243,741 219,351 Less allowance for loan and lease losses ) ) ) Net loans 243,722 239,499 215,570 Federal Home Loan Bank stock and other investments 6,927 6,822 3,800 Premises and equipment 15,736 16,131 16,027 Other real estate owned 790 818 2,299 Company owned life insurance 8,123 8,015 7,901 Core deposit intangible asset, net of accumulated amortization 2,563 2,765 2,967 Accrued interest and other assets 1,920 2,446 2,228 Total Assets $ 446,956 $ 435,207 $ 458,976 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ 134,666 $ 130,694 $ 126,003 Money market, NOW and savings 155,524 154,074 159,483 Time certificates of deposit 107,485 102,500 123,159 Total deposits 397,675 387,268 408,645 Other borrowings 3,000 - - Junior subordinated debt securities 5,660 5,604 5,548 Accrued interest and other liabilities 1,956 2,063 2,130 Warrant liability - - 150 Total liabilities 408,291 394,935 416,473 Mezzanine financing: Redeemable Bancorp-issued preferred stock, Series A, B and C; liquidation value of $1,000 at June 30, 2013 and December 31, 2012, and $1,205 at June 30, 2012 1,000 1,000 1,205 Redeemable subsidiary-issued preferred stock; liquidation value of $650 at June 30, 2013, $2,000 at December 31, 2012, and $6,400 at June 30, 2012 650 2,000 6,400 Shareholders' equity: Common stock - 50,000,000 shares authorized; issued and outstanding: 8,755,066 at June 30, 2013, 8,155,066 at December 31, 2012, and 7,855,066 at June 30, 2012 45,825 42,825 41,325 Additional paid-in capital 8,856 8,768 8,533 Accumulated deficit ) ) ) Accumulated other comprehensive income (loss) ) 1,801 2,136 Total shareholders' equity 37,015 37,272 34,898 Total Liabilities and Shareholders' Equity $ 446,956 $ 435,207 $ 458,976 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 of 53 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (dollars in thousands, except per share data) For the Three Months Ended June 30, For the Six Months Ended June 30, Interest Income Interest and fees on loans $ 3,845 $ 4,351 $ 7,928 $ 8,650 Interest on investment securities 663 707 1,236 1,339 Other interest income 11 24 23 68 Total interest income 4,519 5,082 9,187 10,057 Interest Expense Interest on money market, NOW and savings deposits 67 69 134 141 Interest on time certificates of deposit 97 196 196 452 Other interest expense 81 82 158 164 Total interest expense 245 347 488 757 Net interest income 4,274 4,735 8,699 9,300 Provision for loan and lease losses - 225 100 450 Net interest income after provision for loan and lease losses 4,274 4,510 8,599 8,850 Non-interest income Service charges on deposit accounts 296 248 557 455 Gain on sale of SBA-guaranteed loans - - - 8 Net gains on disposition of other loans held for sale 195 14 609 26 Loan servicing fees, net of amortization 35 44 78 82 Gain on sale or call of available-for-sale securities 21 526 174 527 Gain (loss) or (writedown) of other real estate owned ) 70 ) ) Change in fair value of warrant liability - 49 - 79 Increase in cash surrender value of life insurance 54 56 108 115 Other income and fees 155 57 257 98 Total non-interest income 728 1,064 1,755 1,102 Non-interest expense Salaries and employee benefits 2,338 2,370 4,733 4,853 Occupancy expenses 399 467 818 922 Furniture and equipment 196 256 420 435 Data processing 438 549 828 1,341 Professional fees 178 326 335 735 Marketing and business development 97 91 169 216 Office supplies and expenses 149 182 301 392 Insurance and regulatory assessments 146 170 284 323 Loan and lease expenses 121 126 213 190 Other real estate expenses 2 103 9 149 Provision for unfunded loan commitments - - 25 - Amortization of core deposit intangible asset 101 101 202 202 Other expenses 228 308 454 500 Total non-interest expense 4,393 5,049 8,791 10,258 Income (loss) before income taxes 609 525 1,563 ) Income tax expense 20 3 39 3 Net income (loss) $ 589 $ 522 $ 1,524 $ ) Less earnings and dividends attributable to preferred stock 27 174 87 349 Net income (loss) attributable to common stock $ 562 $ 348 $ 1,437 $ ) Per Common Share Data: Net income (loss) - basic $ 0.07 $ 0.04 $ 0.17 $ ) Net income (loss) - diluted $ 0.07 $ 0.04 $ 0.17 $ ) Average common shares outstanding - basic 8,340,066 7,766,055 8,247,055 7,760,561 Average common shares outstanding - diluted 8,357,475 7,766,055 8,274,031 N/A The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 of 53 Mission Community Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited - dollars in thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, Net income (loss) $ 589 $ 522 $ 1,524 $ ) Other comprehensive income (loss): Unrealized gains (losses) arising during the period on available-for-sale securities, net of taxes of $-0- ) 678 ) 967 Less reclassification adjustment for securities gains included in net income, net of taxes of $-0- ) Other comprehensive income (loss) ) 152 ) 440 Comprehensive income (loss) $ ) $ 674 $ ) $ 131 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statement of Changes in Shareholders' Equity (Unaudited - dollars in thousands) Accumulated Additional Other Common Stock Paid-In Accumulated Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance at January 1, 2013 8,155,066 $ 42,825 $ 8,768 $ ) $ 1,801 $ 37,272 Exercise of common stock warrants 600,000 3,000 3,000 Dividends declared on subsidiary-issued preferred stock ) ) Stock-based compensation 88 88 Net income 1,524 1,524 Other comprehensive loss - ) ) Balance at June 30, 2013 8,755,066 $ 45,825 $ 8,856 $ ) $ ) $ 37,015 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 5 of 53 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - dollars in thousands) For the Six Months Ended June 30, 2013 June 30, 2012 Operating Activities Net income (loss) $ 1,524 $ ) Adjustments to reconcile net income (loss) income to net cash provided by (used in) operating activities: Depreciation 486 479 Accretion of discount on securities and loans, net 686 684 Amortization of core deposit intangible asset 202 202 Accretion of discount on assets acquired in merger ) ) Amortization of discount on liabilities assumed in merger 56 56 Provision for loan and lease losses 100 450 Provision for losses on unfunded loan commitments 25 - Stock-based compensation 88 73 Gain on sale or call of available-for-sale securities ) ) Gain on sale of loans - (8 ) Gains on disposition of loans held for sale ) ) Change in the fair value of warrant liability - ) Net losses and writedowns of fixed assets or other real estate owned 28 288 Increase in company-owned life insurance ) ) Reinvested earnings from FHLB stock and other investments ) - Net increase in accrued taxes receivable ) - Other, net 439 ) Proceeds from loan sales - 101 Loans originated for sale ) - Net cash provided by (used in) operating activities 74 ) Investing Activities Net decrease (increase) in deposits in other banks 1,482 ) Purchase of available-for-sale securities ) ) Proceeds from maturities, calls and paydowns of available-for-sale securities 20,766 19,557 Proceeds from sales of available-for-sale securities 29,552 24,873 Net (increase) decrease in loans held for investment ) 6,582 Net (increase) decrease in loans held for sale ) 3,456 Net decrease in FHLB stock and other investments 20 126 Purchases of premises and equipment ) ) Proceeds from sale of premises and equipment - 17 Proceeds from sale of other real estate owned - 3,132 Net cash (used in) investing activities ) ) Financing Activities Net increase in demand deposits and savings accounts 5,422 24,108 Net increase (decrease) increase in time deposits 4,985 ) Net increase (decrease) in other borrowings and mezzanine financing 1,650 ) Proceeds from exercise of common stock warrants 3,000 500 Payment of dividends on preferred stock ) ) Net cash provided by (used in) financing activities 14,964 ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 25,635 61,621 Cash and cash equivalents at end of period $ 12,125 $ 27,256 Non-cash changes: Change in unrealized gains (losses) on available-for-sale securities $ ) $ 440 Loans reclassified to held for sale - 4,583 Real estate acquired by foreclosure - 492 Adjustments to net contribution from shareholder recognized in additional paid-in capital for Santa Lucia merger - 1,130 Cancellation of warrants accounted for as liabilities - ) Supplemental disclosures of cash flow information: Interest paid 490 933 Taxes paid 50 3 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 6 of 53 Mission Community Bancorp and Subsidiary Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Basis of Presentation and Management Representations The unaudited consolidated financial statements include accounts of Mission Community Bancorp (“the Company”) and its subsidiaries, Mission Community Bank (“the Bank”) and Mission Asset Management, Inc. (“MAM”), and the Bank’s subsidiary, Mission Community Development Corporation. All material inter-company balances and transactions have been eliminated. These financial statements have been prepared in accordance with the Securities and Exchange Commission’s rules and regulations for quarterly reporting and, therefore, do not necessarily include all information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles. These financial statements should be read in conjunction with the Company’s Form 10-K for the year ended December 31, 2012, which was filed on March 27, 2013. Operating results for interim periods are not necessarily indicative of operating results for an entire fiscal year. In the opinion of management, the unaudited financial statements for the three-month and six-month periods ended June 30, 2013 and 2012 reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and results of operations. The Bank has been organized as a single reporting segment and operates five branches in the Central Coast area of California (in the cities of San Luis Obispo, Paso Robles, Atascadero, Arroyo Grande and Santa Maria). In addition, the Bank operates a loan production office in San Luis Obispo, with a primary focus on Small Business Administration (“SBA”) lending, and a Food and Agriculture Division, operating through a loan production office in Oxnard, California. The Bank’s primary source of revenue is providing real estate, commercial and industrial (including SBA-guaranteed loans) and agricultural loans to customers, who are predominately small and middle-market businesses and individuals. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to applicable legal limits. Certain reclassifications have been made to prior period balances to conform to classifications in 2013, with no impact to previously reported net income (loss) or shareholders’ equity. Note 2 – Stock Based Compensation Plans The Company has three stock compensation plans—the 1998 Stock Option Plan, the 2008 Stock Incentive Plan and the 2011 Equity Incentive Plan (the “2011 Plan”)—which are more fully described in Note J to the consolidated financial statements in the Company’s Annual Report on Form 10-K. Page 7 of 53 The 2011 Plan provides for the issuance of both “incentive” and “nonqualified” stock options, restricted stock awards, stock appreciation rights and stock awards. Awards under the 2011 Plan may be made to salaried officers and employees of the Company and its affiliates, to non-employee directors of the Company and its affiliates, and to consultants providing services to the Company and its affiliates. Awards under the 2011 Plan may be granted on such terms and conditions as are established by the Board of Directors or an authorized Committee of the Board of Directors in its discretion. Awards may be granted as performance-based compensation under section 162(m) of the Internal Revenue Code. The Company determines the fair value of options granted on the date of grant using a Black-Scholes-Merton option pricing model, which uses assumptions based on expected option life, expected stock volatility and the risk-free interest rate. The expected volatility assumptions used by the Company are based on the historical volatility of the Company’s common stock over the most recent period commensurate with the estimated expected life of the Company’s stock options. The Company bases its expected life assumption on its historical experience and on the terms and conditions of the stock options it grants to employees. The risk-free rate is based on the U.S. Treasury yield curve for the periods within the contractual life of the options in effect at the time of the grant. The Company also makes assumptions regarding estimated forfeitures that will impact the total compensation expenses recognized. No options were granted in either of the six-month periods ended June 30, 2013 and 2012. During the six-month periods ended June 30, 2013 and 2012, the Company recognized pre-tax stock-based compensation expense of $88,000 and $73,000, respectively. As of June 30, 2013, the Company has unvested options outstanding with unrecognized compensation expense totaling $216,000, which is scheduled to be recognized as follows (in thousands): July 1 through December 31, 2013 $ 31 62 62 51 10 Total unrecognized compensation cost $ 216 No options outstanding were “in the money” as of June 30, 2013. Page 8 of 53 The following table summarizes information about stock option activity for the six months ended June 30, 2013: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term (Years) Aggregate Intrinsic Value of In-the-Money Options Outstanding at beginning of period 456,900 $ 6.12 Options granted - Options exercised - Options expired unexercised - Options forfeited ( 4,000 ) 5.00 Outstanding at end of period 452,900 $ 6.13 $ - Options exercisable at end of period 219,900 $ 7.33 $ - Options Vested or Expected to Vest 452,900 $ 6.13 $ - Page 9 of 53 Note 3 — Investment Securities Investment securities have been classified in the consolidated balance sheets as available for sale according to management’s intent. The amortized cost of securities and their approximate fair values as of the balance sheet dates were as follows: (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value June 30, 2013: U.S. Government agencies $ 25,212 $ 201 $ ) $ 24,723 Residential mortgage-backed securities 87,308 415 ) 85,379 Municipal securities 17,018 57 ) 16,847 Corporate debt securities 3,250 8 ) 3,236 Asset-backed securities 20,151 - ) 19,756 $ 152,939 $ 681 $ ) $ 149,941 December 31, 2012: U.S. Government agencies $ 30,007 $ 589 $ (7 ) $ 30,589 Residential mortgage-backed securities 60,550 1,159 ) 61,660 Municipal securities 19,247 132 ) 19,273 Corporate debt securities 3,015 2 ) 2,996 Asset-backed securities 13,202 112 ) 13,304 $ 126,021 $ 1,994 $ ) $ 127,822 June 30, 2012: U.S. Government agencies $ 64,113 $ 617 $ ) $ 64,717 Residential mortgage-backed securities 82,098 1,285 ) 83,335 Municipal securities 4,593 230 - 4,823 Corporate debt securities 3,037 2 ) 3,027 Asset-backed securities 15,495 88 ) 15,570 $ 169,336 $ 2,222 $ ) $ 171,472 Page 10 of 53 The scheduled maturities of investment securities at June 30, 2013, were as follows. Actual maturities may differ from contractual maturities because some investment securities may allow the right to call or prepay the obligation with or without call or prepayment penalties. (in thousands) Available-for-Sale Securities Amortized Cost Fair Value Within one year $ 305 $ 305 Due in one year to five years 7,876 7,830 Due in five years to ten years 36,845 36,178 Due in greater than ten years 107,913 105,628 $ 152,939 $ 149,941 Investment securities in a temporary unrealized loss position as of each balance sheet date are shown in the following table, based on the length of time they have been continuously in an unrealized loss position: (in thousands) Less than 12 Months 12 Months or Longer Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses June 30, 2013: U.S. Government agencies $ 16,934 $ 690 $ - $ - $ 16,934 $ 690 Residential mortgage-backed securities 70,659 2,344 - - 70,659 2,344 Municipal securities 13,521 228 - - 13,521 228 Corporate debt securities 2,228 22 - - 2,228 22 Asset-backed securities 19,755 395 - - 19,755 395 $ 123,097 $ 3,679 $ - $ - $ 123,097 $ 3,679 December 31, 2012: U.S. Government agencies $ 3,005 $ 7 $ - $ - $ 3,005 $ 7 Residential mortgage-backed securities 7,605 49 - - 7,605 49 Municipal securities 12,168 106 - - 12,168 106 Corporate debt securities 1,979 21 - - 1,979 21 Asset-backed securities 3,174 10 - - 3,174 10 $ 27,931 $ 193 $ - $ - $ 27,931 $ 193 June 30, 2012: U.S. Government agencies 6,991 $ 13 $ - $ - $ 6,991 $ 13 Residential mortgage-backed securities 18,392 48 - - 18,392 48 Municipal securities - Corporate debt securities 1,988 12 - - 1,988 12 Asset-backed securities 2,402 13 - - 2,402 13 $ 29,773 $ 86 $ - $ - $ 29,773 $ 86 Page 11 of 53 As of June 30, 2013, the Company held 93 securities that had been in an unrealized loss position for less than 12 months. No securities have been in an unrealized loss position for 12 months or longer as of June 30, 2013. The unrealized losses relate principally to changes in market interest rate conditions. All of the securities continue to pay as scheduled. When analyzing the issuer’s financial condition, management considers the length of time and extent to which the market value has been less than cost; the historical and implied volatility of the security; the financial condition of the issuer of the security; and the Bank’s intent and ability to hold the security to recovery. As of June 30, 2013, management did not have the intent to sell these securities nor did it believe it is more likely than not that it will be required to sell these securities before maturity or the recovery of amortized cost basis. Based on the Bank’s evaluation of the above and other relevant factors, the Bank does not believe the securities that are in an unrealized loss position as of June 30, 2013, are other than temporarily impaired. However, in light of continued declines in the fair values of these securities, as a result of recent increases in long- and immediate-term market interest rates, subsequent to June 30, 2013, management has begun reevaluating its intention to hold all of these securities until maturity or until recovery of its amortized cost basis. Gross gains totaling $179,000 and losses of $5,000 were recognized in the first six months of 2013 on sales of $29,374,000 of securities. During the first six months of 2012, $24,877,000 of securities were sold, resulting in gains of $527,000 and no losses. As of June 30, 2013, investment securities carried at $33,234,000 were pledged to secure public deposits, as required by law. Investment securities carried at $16,765,000 as of June 30, 2013, were pledged to secure potential borrowings from the Federal Home Loan Bank of San Francisco. Securities carried at $3,608,000 as of June 30, 2013, were pledged to secure potential intra-day overdrafts at the Federal Reserve Bank of San Francisco (“FRB”). Note 4 — Loans The Company’s loan portfolio consists primarily of loans to borrowers within the Central Coast area of California. Although the Company seeks to avoid concentrations of loans to a single industry or based upon a single class of collateral, real estate and real estate associated businesses are among the principal industries in the Company’s market area and, as a result, the loan and collateral portfolios are concentrated in those industries and in that geographic area. The following table shows the composition of the Company’s loans by type: Loan Composition (Dollars in thousands) June 30, 2013 December 31, 2012 June 30, 2012 Type of Loan Amount Percentage Amount Percentage Amount Percentage Construction and land development $ 11,542 % $ 11,995 % $ 17,293 % Commercial real estate - owner-occupied 70,251 % 72,036 % 68,264 % Commercial real estate - non-owner-occupied 74,261 % 69,145 % 64,484 % Residential real estate 29,057 % 31,501 % 34,224 % Farnland and all other real estate loans 17,541 % 8,299 % 2,003 % Commercial and industrial loans 32,709 % 33,580 % 28,780 % Agricultural loans 7,455 % 14,252 % 3,119 % Municipal loans 2,338 % 2,347 % 2,384 % Leases, net of unearned income 841 % 1,057 % 1,722 % Consumer loans 4,844 % 1,077 % 1,358 % Total loans $ 250,839 % $ 245,289 % $ 223,631 % Page 12 of 53 The table above includes loans held for sale as follows: Loans Held for Sale* (Dollars in thousands) June 30, 2013 December 31, 2012 June 30, 2012 Type of Loan Amount % of Total Loans Amount % of Total Loans Amount % of Total Loans Commercial and industrial $ 1,914 % $ 346 % $ 571 % Real estate 971 % 1,202 % 1,955 % Construction and land development - % - % % Total loans held for sale $ 2,885 % $ 1,548 % $ 4,280 % * Consists of all loans held at Mission Asset Management, Inc. and SBA-guaranteed loans held for sale at Mission Community Bank Loans and leases, other than those held for sale, are carried at the principal amount outstanding, net of any deferred loan origination fee income and deferred direct loan origination costs, and net of any unearned interest on discounted loans. A separate allowance for loan and lease losses is provided for loans held for investment. Loans held for sale, including $633,000 of impaired loans, are carried at the lower of cost or fair value, with no allowance for loan losses. As of June 30, 2013, and December 31, 2012, loans totaling $224,995,000 and $218,802,000, respectively, were pledged to secure potential borrowings from the Federal Home Loan Bank of San Francisco. Note 5 — Credit Quality and the Allowance for Loan and Lease Losses An allowance for loan and lease losses is provided for loans held for investment (i.e., not held for sale). Loans held for sale are carried on the consolidated balance sheets at the lower of cost or fair value, therefore no related allowance for loan losses is provided. Following is a summary of the changes in the allowance for loan and lease losses for the three-month and six-month periods ended June 30: (in thousands) Three Months Ended June 30, Six Months Ended June 30 Balance at beginning of period $ 4,237 $ 3,562 $ 4,242 $ 3,326 Provision for loan and lease losses charged to expense - 225 100 450 Loans charged off ) Recoveries on loans previously charged off 66 115 84 127 Balance at end of period $ 4,232 $ 3,781 $ 4,232 $ 3,781 Page 13 of 53 Changes in the allowance for loan and lease losses for the three-month periods ended June 30, 2013 and 2012, are shown below disaggregated by portfolio segment: Three Months Ended June 30, 2013 Loan Portfolio Segment Balance at Beginning of Period Provision for Loan Losses Charged (Credited) to Expense Less Loans Charged Off Plus Recoveries on Loans Previously Charged Off Balance at End of Period Construction and land development $ 372 $ 55 $ - $ - $ 427 Commercial real estate - owner-occupied 357 ) - - 345 Commercial real estate - non-owner-occupied 598 38 - - 636 Residential real estate 989 10 - 2 1,001 All other real estate loans 65 24 - - 89 Commercial and industrial loans 1,670 ) ) 64 1,499 Consumer and all other loans and lease financing 75 76 ) - 103 Unallocated 111 21 - - 132 Totals $ 4,237 $ - $ ) $ 66 $ 4,232 Three Months Ended June 30, 2012 Loan Portfolio Segment Balance at Beginning of Period Provision for Loan Losses Charged (Credited) to Expense Less Loans Charged Off Plus Recoveries on Loans Previously Charged Off Balance at End of Period Construction and land development $ 149 $ 217 $ - $ - $ 366 Commercial real estate - owner-occupied 256 247 - 1 504 Commercial real estate - non-owner-occupied 539 345 - - 884 Residential real estate 711 ) - - 658 All other real estate loans 4 3 - - 7 Commercial and industrial loans 1,562 ) ) 66 1,198 Consumer and all other loans and lease financing 185 ) ) 48 133 Unallocated 156 ) - - 31 Totals $ 3,562 $ 225 $ ) $ 115 $ 3,781 Six Months Ended June 30, 2013 Loan Portfolio Segment Balance at Beginning of Period Provision for Loan Losses Charged (Credited) to Expense Less Loans Charged Off Plus Recoveries on Loans Previously Charged Off Balance at End of Period Construction and land development $ 321 $ 106 $ - $ - $ 427 Commercial real estate - owner-occupied 463 ) - - 345 Commercial real estate - non-owner-occupied 730 ) - - 637 Residential real estate 906 207 ) 5 1,001 All other real estate loans 35 54 - - 89 Commercial and industrial loans 1,735 ) ) 79 1,497 Consumer and all other loans and lease financing 51 107 ) - 104 Unallocated 1 131 - - 132 Totals $ 4,242 $ 100 $ ) $ 84 $ 4,232 Six Months Ended June 30, 2012 Loan Portfolio Segment Balance at Beginning of Year Provision for Loan Losses Charged (Credited) to Expense Less Loans Charged Off Plus Recoveries on Loans Previously Charged Off Balance at End of Period Construction and land development $ 157 $ 209 $ - $ - $ 366 Commercial real estate - owner-occupied 253 250 - 1 504 Commercial real estate - non-owner-occupied 675 208 - - 883 Residential real estate 640 18 - - 658 All other real estate loans 4 3 - - 7 Commercial and industrial loans 1,363 ) ) 76 1,198 Consumer and all other loans and lease financing 124 ) ) 50 134 Unallocated 110 ) - - 31 Totals $ 3,326 $ 450 $ ) $ 127 $ 3,781 Page 14 of 53 The Company assigns an asset quality rating to all loans except pools of homogeneous loans and those asset quality ratings are continuously reviewed and updated by management at least quarterly or as conditions dictate. These asset quality ratings are subject to semi-annual examination by independent specialists engaged by the Company and also by its regulators. During its internal reviews, management monitors and analyzes the financial condition of borrowers and guarantors, trends in the industries in which borrowers operate and the fair values of collateral securing these loans. These credit quality indicators are used to assign an asset quality rating to each individual loan. The asset quality ratings can be grouped into five major categories, defined as follows: Pass – A pass loan meets all of the Company’s underwriting criteria and provides adequate protection for the Bank through the paying capacity of the borrower and/or the value and marketability of the collateral. Special Mention – A special mention loan has potential weaknesses that deserve management’s close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or in the Company’s credit position at some future date. Special Mention loans are not adversely classified and do not expose the Company to sufficient risk to warrant adverse classification. Substandard – A substandard loan is not adequately protected by the current sound worth and paying capacity of the borrower or the value of the collateral pledged, if any. Loans classified as substandard have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the Company will sustain some loss if the deficiencies are not corrected. Substandard loans have a high probability of payment default, or they have other well defined weaknesses, and are generally characterized by current or expected unprofitable operations, inadequate debt service coverage, inadequate liquidity, or marginal capitalization. Doubtful – Loans classified doubtful have all the weaknesses inherent in those classified as substandard with the added characteristic that the weaknesses make collection or liquidation in full highly questionable and improbable, based on currently existing facts, conditions and values. Loss – Loans classified as loss are considered uncollectible and are of such little value that their continuance as bankable assets is not warranted. This classification does not mean that the loan has absolutely no recovery or salvage value, but rather it is not practical or desirable to defer writing off this basically worthless asset even though partial recovery may be received in the future. Loans classified as loss are charged off immediately. Page 15 of 53 The following table shows the Company’s loan portfolio (excluding loans held for sale) allocated by management’s internal asset quality ratings as of the dates indicated: Loans by Asset Quality Rating (excluding loans held for sale*) Asset Quality Ratings (in thousands) Special Total Pass Mention Substandard Doubtful Loans As of June 30, 2013: Construction and land development $ 10,577 $ - $ 964 $ - $ 11,541 Commercial real estate - owner-occupied 63,404 339 5,155 - 68,898 Commercial real estate - non-owner-occupied 73,904 - 1,111 - 75,015 Residential real estate 27,132 84 1,082 184 28,482 All other real estate 17,519 - 22 - 17,541 Commercial and industrial 36,277 763 3,703 18 40,761 Consumer and all other loans and lease financing 5,716 - - - 5,716 Total loans, net of unearned income $ 234,529 $ 1,186 $ 12,037 $ 202 $ 247,954 As of December 31, 2012: Construction and land development $ 11,440 $ - $ 555 $ - $ 11,995 Commercial real estate - owner-occupied 65,132 - 5,896 - 71,028 Commercial real estate - non-owner-occupied 66,799 1,396 1,166 - 69,361 Residential real estate 28,588 - 2,268 185 31,041 All other real estate 8,319 - 29 - 8,348 Commercial and industrial 44,921 161 4,272 - 49,354 Consumer and all other loans and lease financing 2,614 - - - 2,614 Total loans, net of unearned income $ 227,813 $ 1,557 $ 14,186 $ 185 $ 243,741 As of June 30, 2012: Construction and land development $ 14,996 $ 127 $ 418 $ - $ 15,541 Commercial real estate - owner-occupied 63,475 - 3,713 - 67,188 Commercial real estate - non-owner-occupied 58,524 5,108 872 - 64,504 Residential real estate 32,027 - 1,214 - 33,241 All other real estate 1,880 - - - 1,880 Commercial and industrial 30,228 275 3,406 - 33,909 Consumer and all other loans and lease financing 3,088 - - - 3,088 Total loans, net of unearned income $ 204,218 $ 5,510 $ 9,623 $ - $ 219,351 * Loans held for sale consists of all loans held at Mission Asset Management, Inc. and SBA-guaranteed loans held for sale at Mission Community Bank Page 16 of 53 The following table shows an aging analysis of the loan portfolio (excluding loans held for sale) as of the dates indicated. Also shown are loans on non-accrual, those that are past due and still accruing interest and troubled debt restructurings: (in thousands) Construction Commercial Real Estate Consumer and All Other and Land Development Owner- Occupied Non-Owner-Occupied Residential Real Estate All Other Real Estate Commercial and Industrial Loans and Leases Total Loans As of June 30, 2013: Recorded Balance of Loans Past Due: 30-59 Days $ - $ 339 $ - $ 488 $ - $ 53 $ - $ 880 60-89 Days - 872 - - - 308 - 1,180 90+ Days - 746 - 76 - 393 - 1,215 Total Past Due - 1,957 - 564 - 754 - 3,275 Loans in Current Payment Status 11,541 66,941 75,015 27,918 17,541 40,007 5,716 244,679 Total Loans $ 11,541 $ 68,898 $ 75,015 $ 28,482 $ 17,541 $ 40,761 $ 5,716 $ 247,954 Loans 90+ Days Past Due and Accruing 1 $ - $ - $ - $ - $ - $ - $ - $ - Accruing Troubled Debt Restructurings - 8 - 704 - - - 712 Loans in Non-accrual Status 741 3,536 807 874 22 2,909 - 8,889 As of December 31, 2012: Recorded Balance of Loans Past Due: 30-59 Days $ - $ 55 $ - $ 325 $ - $ 620 $ 69 $ 1,069 60-89 Days - 916 - - - 44 - 960 90+ Days - 820 - 343 - 227 - 1,390 Total Past Due - 1,791 - 668 - 891 69 3,419 Loans in Current Payment Status 11,995 69,237 69,361 30,373 8,348 48,463 2,545 240,322 Total Loans $ 11,995 $ 71,028 $ 69,361 $ 31,041 $ 8,348 $ 49,354 $ 2,614 $ 243,741 Loans 90+ Days Past Due and Accruing 1 $ - $ - $ - $ - $ - $ - $ - $ - Accruing Troubled Debt Restructurings - 13 - 709 - - - 722 Loans in Non-accrual Status 555 3,779 845 842 29 3,018 - 9,068 As of June 30, 2012: Recorded Balance of Loans Past Due: 30-59 Days $ - $ 858 $ - $ 185 $ - $ 1,497 $ 8 $ 2,548 60-89 Days 219 961 - - - 81 - 1,261 90+ Days - 581 - - - 97 - 678 Total Past Due 219 2,400 - 185 - 1,675 8 4,487 Loans in Current Payment Status 15,322 64,788 64,504 33,056 1,880 32,234 3,080 214,864 Total Loans $ 15,541 $ 67,188 $ 64,504 $ 33,241 $ 1,880 $ 33,909 $ 3,088 $ 219,351 Loans 90+ Days Past Due and Accruing 1 $ - $ - $ - $ - $ - $ - $ - $ - Accruing Troubled Debt Restructurings - Loans in Non-accrual Status 963 2,053 104 1,117 - 1,452 - 5,689 1 Includes pooled loans acquired with deteriorated credit quality. Management evaluates estimated cash flows subsequent to acquisition. If cash flows have not decreased, the pooled acquired loans remain in performing status. The Company considers a loan to be impaired when it is probable that the Company will be unable to collect all amounts due (principal and interest) according to the contractual terms of the loan agreement. Loans for which the terms have been modified, and for which the borrower is experiencing financial difficulties, are generally considered to be troubled debt restructurings (“TDR’s”). TDR’s typically present an elevated level of credit risk as the borrowers are not able to perform according to the original contractual terms. Both non-accrual loans and TDR’s are generally considered to be impaired. Concessions granted in TDR’s typically are intended to reduce the borrower’s cash requirements, such as an extension of the payment terms or a change in the interest rate charged. TDR’s with extended payment terms are accounted for as impaired until adequate performance is established. A reduction in the interest rate for a borrower experiencing financial difficulties would result in a change to TDR status if the restructured loan yield is below the yield for a new loan with comparable risk. TDR’s with below-market rates are considered impaired until fully collected. TDR’s may be reported as non-accrual, rather than TDR, if they are not performing under the restructured terms or if adequate payment performance under the restructured terms has yet to be established. Page 17 of 53 Eleven loans totaling $1,314,000 were restructured in TDR’s during the first six months of 2013 and four loans totaling $743,000 were restructured in the first six months of 2012. No TDR’s were in accruing status and more than 90 days past due as of June 30, 2013 or December 31, 2012. The Bank has no commitments to lend additional funds under loans classified as TDR’s as of June 30, 2013. Following are summaries of the investment in loans (by impairment method, excluding loans held for sale) as of the dates indicated, including the related allowance for loan losses and cash-basis income recognized: (in thousands) Construction Commercial Real Estate Commercial Consumer and All Other and Land Development Owner- Occupied Non-Owner-Occupied Residential Real Estate All Other Real Estate and Industrial Loans and Leases Unallocated Total Loans Loans Held for Investment as of June 30, 2013: Recorded Investment: Impaired Loans With an Allowance Recorded $ 288 $ 124 $ 717 $ 964 $ 22 $ 952 $ - $ 3,067 Impaired Loans With No Allowance Recorded - 2,043 - - - 1,473 - 3,516 Total Loans Individually Evaluated For Impairment 288 2,167 717 964 22 2,425 - 6,583 Loans Collectively Evaluated For Impairment 9,236 51,242 62,685 23,114 17,519 37,421 5,539 206,756 Loans Acquired With Deteriorated Credit Quality 2,017 15,489 11,613 4,404 - 915 177 34,615 Total Loans Held for Investment $ 11,541 $ 68,898 $ 75,015 $ 28,482 $ 17,541 $ 40,761 $ 5,716 $ 247,954 Unpaid Principal Balance: Impaired Loans With An Allowance Recorded $ 309 $ 135 $ 758 $ 1,001 $ 25 $ 1,048 $ - $ 3,276 Impaired Loans With No Allowance Recorded - 2,301 - - - 1,683 - 3,984 Total Loans Individually Evaluated For Impairment 309 2,436 758 1,001 25 2,731 - 7,260 Loans Collectively Evaluated For Impairment 9,236 51,242 62,685 23,114 17,519 37,421 5,539 206,756 Loans Acquired With Deteriorated Credit Quality 5,411 17,157 13,048 5,779 - 2,063 180 43,638 Total Loans Held for Investment $ 14,956 $ 70,835 $ 76,491 $ 29,894 $ 17,544 $ 42,215 $ 5,719 $ 257,654 Related Allowance for Loan and Lease Losses: Impaired Loans With An Allowance Recorded $ 121 $ 32 $ 42 $ 424 $ 1 $ 605 $ - $ 1,225 Impaired Loans With No Allowance Recorded - Total Loans Individually Evaluated For Impairment 121 32 42 424 1 605 - 1,225 Loans Collectively Evaluated For Impairment 306 313 594 577 88 894 103 $ 132 3,007 Loans Acquired With Deteriorated Credit Quality - Total Loans Held for Investment $ 427 $ 345 $ 636 $ 1,001 $ 89 $ 1,499 $ 103 $ 132 $ 4,232 For the Six Months Ended June 30, 2013: Average Recorded Investment in Impaired Loans: Impaired Loans With An Allowance Recorded $ 295 $ 670 $ 733 $ 967 $ 26 $ 1,527 $ - $ 4,218 Impaired Loans With No Allowance Recorded - 1,557 - - - 1,047 - 2,604 Total Loans Individually Evaluated For Impairment $ 295 $ 2,227 $ 733 $ 967 $ 26 $ 2,574 $ - $ 6,822 Interest Income Recognized on Impaired Loans: Impaired Loans With An Allowance Recorded $ - $ - $ - $ 19 $ - $ - $ - $ 19 Impaired Loans With No Allowance Recorded - 1 - 1 Total Loans Individually Evaluated For Impairment $ - $ 1 $ - $ 19 $ - $ - $ - $ 20 Page 18 of 53 (in thousands) Commercial Real Estate Consumer and All Construction and Land Development Owner-Occupied Non-Owner-Occupied Residential Real Estate All Other Real Estate Commercial and Industrial Other Loans and Leases Unallocated Total Loans Loans Held for Investment as of December 31, 2012: Recorded Investment: Impaired Loans With an Allowance Recorded $ 385 $ 686 $ 749 $ 894 $ 29 $ 1,354 $ - $ 4,097 Impaired Loans With No Allowance Recorded 170 1,599 - - - 1,298 - 3,067 Total Loans Individually Evaluated For Impairment 555 2,285 749 894 29 2,652 - 7,164 Loans Collectively Evaluated For Impairment 8,985 51,837 57,058 25,613 8,319 45,735 2,435 199,982 Loans Acquired With Deteriorated Credit Quality 2,455 16,906 11,554 4,534 - 967 179 36,595 Total Loans Held for Investment $ 11,995 $ 71,028 $ 69,361 $ 31,041 $ 8,348 $ 49,354 $ 2,614 $ 243,741 Unpaid Principal Balance: Impaired Loans With An Allowance Recorded $ 404 $ 731 $ 763 $ 899 $ 30 $ 2,040 $ - $ 4,867 Impaired Loans With No Allowance Recorded 177 1,745 - - - 1,427 - 3,349 Total Loans Individually Evaluated For Impairment 581 2,476 763 899 30 3,467 - 8,216 Loans Collectively Evaluated For Impairment 8,985 51,837 57,058 25,613 8,319 45,735 2,435 199,982 Loans Acquired With Deteriorated Credit Quality 6,264 18,575 13,184 6,468 - 2,489 183 47,163 Total Loans Held for Investment $ 15,830 $ 72,888 $ 71,005 $ 32,980 $ 8,349 $ 51,691 $ 2,618 $ 255,361 Related Allowance for Loan and Lease Losses: Impaired Loans With An Allowance Recorded $ 103 $ 53 $ 66 $ 324 $ 2 $ 683 $ - $ 1,231 Impaired Loans With No Allowance Recorded - Total Loans Individually Evaluated For Impairment 103 53 66 324 2 683 - 1,231 Loans Collectively Evaluated For Impairment 218 410 664 582 33 1,052 51 $ 1 3,011 Loans Acquired With Deteriorated Credit Quality - Total Loans Held for Investment $ 321 $ 463 $ 730 $ 906 $ 35 $ 1,735 $ 51 $ 1 $ 4,242 For the Year Ended December 31, 2012: Average Recorded Investment in Impaired Loans: Impaired Loans With An Allowance Recorded $ 198 $ 655 $ 303 $ 291 $ 6 $ 791 $ - $ 2,244 Impaired Loans With No Allowance Recorded 533 1,378 109 782 - 1,425 - 4,227 Total Loans Individually Evaluated For Impairment $ 731 $ 2,033 $ 412 $ 1,073 $ 6 $ 2,216 $ - $ 6,471 Interest Income Recognized on Impaired Loans: Impaired Loans With An Allowance Recorded $ - $ - $ - $ 10 $ - $ - $ - $ 10 Impaired Loans With No Allowance Recorded - - 1 - 1 Total Loans Individually Evaluated For Impairment $ - $ - $ 1 $ 10 $ - $ - $ - $ 11 Page 19 of 53 (in thousands) Commercial Real Estate Consumer and All Construction and Land Development Owner-Occupied Non-Owner-Occupied Residential Real Estate All Other Real Estate Commercial and Industrial Other Loans and Leases Unallocated Total Loans Loans Held for Investment as of June 30, 2012: Recorded Investment: Impaired Loans With an Allowance Recorded $ 199 $ 581 $ - $ 185 $ - $ 326 $ - $ 1,291 Impaired Loans With No Allowance Recorded 544 1,294 - - - 590 - 2,428 Total Loans Individually Evaluated For Impairment 743 1,875 - 185 - 916 - 3,719 Loans Collectively Evaluated For Impairment 11,988 49,100 52,940 28,213 1,880 30,551 2,904 177,576 Loans Acquired With Deteriorated Credit Quality 2,810 16,213 11,564 4,843 - 2,442 184 38,056 Total Loans Held for Investment $ 15,541 $ 67,188 $ 64,504 $ 33,241 $ 1,880 $ 33,909 $ 3,088 $ 219,351 Unpaid Principal Balance: - Impaired Loans With An Allowance Recorded $ 200 $ 594 $ - $ 190 $ - $ 353 $ - $ 1,337 Impaired Loans With No Allowance Recorded 547 1,370 - - - 1,143 - 3,060 Total Loans Individually Evaluated For Impairment 747 1,964 - 190 - 1,496 - 4,397 Loans Collectively Evaluated For Impairment 11,988 49,100 52,940 28,213 1,880 30,551 2,904 177,576 Loans Acquired With Deteriorated Credit Quality 6,632 17,954 13,317 6,835 - 4,330 188 49,256 Total Loans Held for Investment $ 19,367 $ 69,018 $ 66,257 $ 35,238 $ 1,880 $ 36,377 $ 3,092 $ 231,229 Related Allowance for Loan and Lease Losses: Impaired Loans With An Allowance Recorded $ 2 $ 13 $ - $ 124 $ - $ 135 $ - $ 274 Impaired Loans With No Allowance Recorded - Total Loans Individually Evaluated For Impairment 2 13 - 124 - 135 - 274 Loans Collectively Evaluated For Impairment 364 491 884 534 7 1,063 133 $ 31 3,507 Loans Acquired With Deteriorated Credit Quality - Total Loans Held for Investment $ 366 $ 504 $ 884 $ 658 $ 7 $ 1,198 $ 133 $ 31 $ 3,781 For the Six Months Ended June 30, 2012: Average Recorded Investment in Impaired Loans: Impaired Loans With An Allowance Recorded $ 199 $ 588 $ - $ 185 $ - $ 350 $ - $ 1,322 Impaired Loans With No Allowance Recorded 544 1,294 - - - 590 - 2,428 Total Loans Individually Evaluated For Impairment $ 743 $ 1,882 $ - $ 185 $ - $ 940 $ - $ 3,750 Interest Income Recognized on Impaired Loans: Impaired Loans With An Allowance Recorded $ - $ - $ - $ - $ - $ - $ - $ - Impaired Loans With No Allowance Recorded - Total Loans Individually Evaluated For Impairment $ - $ - $ - $ - $ - $ - $ - $ - The amount of the allowance for loan losses provided for impaired loans represents the aggregate amount by which the recorded investment in each impaired loan exceeds its fair value. Fair value for this purpose is determined by computing either the present value of expected future cash flows discounted at the loan’s effective interest rate or, if repayment is expected solely from the collateral, the fair value of the underlying collateral less estimated costs to sell, based on current appraisals. In some cases, impaired loans are partially charged off, such that there is no excess of the recorded investment over the fair value of the loan, as determined above. Changes in the accretable discount for loans purchased with credit quality deterioration follows: For the Six Months Ended June 30, (in thousands) Balance at beginning of year $ 1,734 $ 3,289 Measurement period adustments to Santa Lucia Bank fair values - ) Accretion to interest income ) ) Loans reclassified to held for sale - ) Transfers from non-accretable discount to accretable 1,930 158 Balance at end of period $ 2,553 $ 1,974 Note 6 —Common and Preferred Stock and Earnings (Loss) per Share Common Stock During 2010, the Company issued an aggregate of 5,000,000 shares of its common stock paired with warrants to purchase an additional 5,000,000 shares of its common stock (the “2010 Warrants”) for an aggregate purchase price of $25 million. These securities were sold pursuant to the terms of a Securities Purchase Agreement dated December 22, 2009, as amended, by and between the Company and Carpenter Fund Manager GP, LLC (the “Manager”) on behalf of and as General Partner of Carpenter Community BancFund, L.P., Carpenter Community BancFund-A, L.P. and Carpenter Community BancFund-CA, L.P. (the “Investors”)(the “Securities Purchase Agreement”). The 2010 Warrants were issued for a term of five years at an exercise price of $5.00 per share and contained customary anti-dilution provisions. The Company used a substantial majority of the proceeds from the sale of securities under the Securities Purchase Agreement to enable a newly-formed wholly-owned subsidiary, Mission Asset Management,Inc., to purchase from the Bank certain non-performing loans and other real estate owned assets. The Securities Purchase Agreement further provided that the Company would conduct a rights offering to its existing shareholders, pursuant to which each shareholder was offered the right to purchase 15 additional shares of common stock, paired with a warrant (the “Public Warrants”), for each share held, at a price of $5.00 per unit of common stock and warrant. The rights offering closed on December 15, 2010, with 748,672 shares being issued. Net proceeds from the rights offering totaled $3,527,000. On September 5, 2012, the expiration date of the Public Warrants was extended from December 17, 2015 to March 21, 2017. No other terms or conditions of the Public Warrants were modified and no consideration was transferred. Page 20 of 53 Bancorp-Issued Preferred Stock As a result of a change in control in 2010, the Company lost its status as a Community Development Financial Institution (“CDFI”) in 2012. Accordingly, the Company may be required to redeem the Company’s Series A and C preferred stock at a total redemption price of $1,000,000. Those series of preferred stock are carried at their redemption values in the consolidated balance sheets and are classified as mezzanine financing rather than equity. Mission Asset Management, Inc. Preferred Stock and Company Warrants On October 21, 2011, for an aggregate purchase price of $10 million, Mission Asset Management, Inc. issued 10,000 shares of its newly authorized Series A Non-Cumulative Perpetual Preferred Stock (“MAM Preferred Stock”) and the Company issued warrants to purchase an aggregate of 2,202,641 shares of the Company’s common stock (the “2011 Warrants”). The 2011 Warrants were issued for a term of 10 years from issuance at an exercise price of $4.54 per share. In December 2011, 660,792 of the 2011 Warrants were exercised and $3,000,000 of the MAM Preferred Stock was liquidated. From June 2012 through December 2012 an additional $5,000,000 of the MAM Preferred Stock was liquidated, and in the first six months of 2013 another $1,350,000 was liquidated. These preferred shares include redemption provisions that are outside the control of the Company. Accordingly, these preferred shares are presented as mezzanine financing at their redemption value of $650,000 as of June 30, 2013. In addition to customary anti-dilution provisions, the 2010 Warrants and the 2011 Warrants referred to above contain certain anti-dilution features that caused these warrants to be reflected as derivative liabilities pursuant to ASC 815—at their fair values—in the consolidated balance sheets rather than as components of equity. Subsequent changes in their fair values were recognized as gains or losses through non-interest income, which impacted net loss and loss per share in the consolidated statement of operations. In March 2012 all 2010 Warrants and substantially all of the 2011 Warrants (i.e., those issued to the Investors) were cancelled and replaced with 6,487,800 five-year warrants having approximately the equivalent aggregate fair value as the cancelled warrants but without the anti-dilution features that call for derivative accounting treatment. Accordingly, $4,955,000 (the fair value of the cancelled warrants immediately prior to cancellation) was transferred from warrant liability to additional paid-in capital in March 2012. In September 2012 the remaining 153,876 of the 2011 Warrants were cancelled and replaced with 171,980 warrants having substantially identical terms as those issued in March 2012 and aggregate fair value equivalent to the cancelled warrants. The remaining $161,000 of warrant liability at that date was transferred to additional paid-in capital. Page 21 of 53 Activity in the Company’s outstanding warrants follows: Shares Weighted Average Exercise Price Outstanding December 31, 2011 7,290,521 $ 4.90 Warrants cancelled in 2012 ( 6,541,849 ) 4.89 Warrants issued in 2012 6,659,780 5.00 Warrants exercised in 2012 ( 400,000 ) 5.00 Outstanding December 31, 2012 7,008,452 5.00 Warrants granted 1st half 2013 - Warrants exercised 1st half 2013 ( 600,000 ) 5.00 Outstanding June 30, 2013 6,408,452 $ 5.00 Prior to the consummation of the transactions under the Securities Purchase Agreement, the Manager was the largest shareholder of the Company, beneficially owning 333,334 shares of the common stock of the Company or 24.7% of the issued and outstanding shares. As of June 30, 2013, following the consummation of the transactions under the Securities Purchase Agreement, the rights offering, and the 2011, 2012 and 2013 warrants exercises, the Manager is the beneficial owner of 6,928,179 shares of the common stock of the Company (not including warrants), or 79.1% of the issued and outstanding shares. Earnings (Loss) per Share The following table shows the calculation of earnings (loss) per common share and the allocation of the Company’s net income (loss) among common stock and the various classes of preferred stock: (in thousands, except per share data) For the Three Months Ended June 30, For the Six Months Ended June 30, Net income (loss) $ 589 $ 522 $ 1,524 $ ) Less earnings and dividends applicable to preferred stock: Convertible preferred (Series A & C) 7 - 17 - Non-convertible subsidiary-issued preferred stock 20 174 70 349 Net income allocated to all classes of preferred stock 27 174 87 349 Net income (loss) attributable to common stock $ 562 $ 348 $ 1,437 $ ) Average common shares outstanding 8,340,066 7,766,055 8,247,055 7,760,561 Dilutive effect of outstanding stock-based awards and other potential common shares 17,409 - 26,976 - Average common shares used for diluted EPS 8,357,475 7,766,055 8,274,031 7,760,561 Basic earnings (loss) per common share $ 0.07 $ 0.04 $ 0.17 $ ) Diluted earnings (loss) per common share $ 0.07 $ 0.04 $ 0.17 $ ) Page 22 of 53 The following potential common shares were excluded from diluted EPS in 2013: 452,900 outstanding stock options; 6,408,452 outstanding warrants and 220,264 shares related to convertible preferred shares, due to the exercise or conversion price of each exceeding the average market price of the Company’s common shares. Excluded from diluted EPS in 2012 were 277,400 outstanding stock options; 7,290,348 outstanding warrants and 220,264 shares related to convertible preferred shares, as the Company incurred a net loss for the first six months of 2012. Note 7 —Income taxes The Company recognized income tax expense of $39,000 in the first six months of 2013 and $3,000 in the comparable period of 2012. In the first half of 2013, the provision for income tax was offset by available tax loss carry-forwards originating from 2008 through 2011. The $39,000 income tax recorded in 2013 represents an accrual for alternative minimum tax related to utilizing those tax loss carry-forwards. The Company continues to maintain a full valuation allowance for deferred income taxes, as a result of the Company being in a cumulative loss position as of June 30, 2013. Note 8 — Fair Value Measurement The following tables present information about the Company’s assets and liabilities measured at fair value on a recurring and non-recurring basis as of June 30, 2013 and December 31, 2012, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine such fair value: ● Level 1—Quoted prices in active markets for identical assets or liabilities ● Level 2—Estimates based on significant other observable inputs that market participants would use in pricing the asset or liability ● Level 3—Estimates based on significant unobservable inputs that reflect the entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Valuation techniques include management’s judgment, which may be a significant factor. For some assets or liabilities, the inputs used to measure fair value may fall into more than one level of the fair value hierarchy. In such cases, the asset or liability is identified based on the lowest level input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment and considers factors specific to the asset or liability. Page 23 of 53 No warrants were subject to fair value accounting as of June 30, 2013 or December 31, 2012. Assets and liabilities measured at fair value on a recurring basis are summarized below: (in thousands) Fair Value Measurements Using June 30, 2013 Level 1 Level 2 Level 3 Total Available for sale securities: U.S. Government agencies $ - $ 24,723 $ - $ 24,723 Residential mortgage-backed securities - 85,379 - 85,379 Municipal securities - 16,847 - 16,847 Corporate debt securities - 3,236 - 3,236 Asset-backed securities - 19,756 - 19,756 Total available-for-sale securities - 149,941 - 149,941 Loans held for sale - - 2,885 2,885 Total net assets measured at fair value on a recurring basis $ - $ 149,941 $ 2,885 $ 152,826 December 31, 2012 Available for sale securities: U.S. Government agencies $ - $ 30,589 $ - $ 30,589 Residential mortgage-backed securities - 61,660 - 61,660 Municipal securities - 19,273 - 19,273 Corporate debt securities - 2,996 - 2,996 Asset-backed securities - 13,304 - 13,304 Total available-for-sale securities - 127,822 - 127,822 Loans held for sale - - 1,548 1,548 Total net assets measured at fair value on a recurring basis $ - $ 127,822 $ 1,548 $ 129,370 June 30, 2012 Available for sale securities: U.S. Government agencies $ - $ 64,717 $ - $ 64,717 Residential mortgage-backed securities - 83,335 - 83,335 Municipal securities - 4,823 - 4,823 Corporate debt securities - 3,027 - 3,027 Asset-backed securities - 15,570 - 15,570 Total available-for-sale securities - 171,472 - 171,472 Loans held for sale - - 4,280 4,280 Warrant liability - - ) ) Total net assets measured at fair value on a recurring basis $ - $ 171,472 $ 4,130 $ 175,602 The fair value of securities available for sale equals quoted market prices, if available. If quoted market prices are not available, fair value is determined using quoted market prices for similar securities. There were no changes in the valuation techniques used during 2013 or 2012 and there were no transfers into or out of Levels 1, 2 or 3 of the fair value hierarchy during the six months ended June 30, 2013. Loans held for sale that are measured at fair value on a recurring basis consist of all loans held by the company’s MAM subsidiary. Those loans are carried at the lower of cost or fair value and, accordingly, have been subject to recurring fair value adjustments. Fair value for those loans is determined by assessing the probability of borrower default using historical payment performance and available cash flows to the borrower, then projecting the amount and timing of cash flows to MAM, including collateral liquidation if repayment weaknesses exist. Page 24 of 53 Management monitors the availability of observable market data to assess the appropriate classifications of financial instruments within the fair value hierarchy. Changes in economic conditions or model-based valuation techniques may require the transfer of financial instruments from one fair value level to another. In such instances, the transfer is reported at the beginning of the reporting period. Management evaluates the significance of transfers between levels based upon the nature of the financial instrument and size of the transfer relative to total assets, total liabilities or total earnings. Page 25 of 53 Assets and liabilities measured at fair value on a non-recurring basis are summarized below: (in thousands) Fair Value Measurements Using Current Period Gains June 30, 2013 Level 1 Level 2 Level 3 Total (Losses) Financial assets measured at fair value on a non-recurring basis: Impaired loans, net of specific reserves Commercial and industrial $ - $ - $ 1,820 $ 1,820 $ 68 Residential real estate - - 540 540 ) Commercial real estate - owner-occupied - - 2,135 2,135 20 Commercial real estate - non-owner-occupied - - 675 675 24 All other real estate - - 21 21 1 Construction and land development - - 167 167 ) Total impaired loans, net of charge-offs and specific reserves $ - $ - $ 5,358 $ 5,358 $ ) Non-financial assets measured at fair value on a non-recurring basis: Other real estate owned $ - $ - $ 790 $ 790 $ ) Fair Value Measurements Using Full Year Gains December 31, 2012 Level 1 Level 2 Level 3 Total (Losses) Financial assets measured at fair value on a non-recurring basis: Impaired loans, net of specific reserves Commercial and industrial $ - $ - $ 1,969 $ 1,969 $ 7 Residential real estate - - 570 570 ) Commercial real estate - owner-occupied - - 2,232 2,232 ) Commercial real estate - non-owner-occupied - - 683 683 ) All other real estate - - 27 27 (2 ) Construction and land development - - 452 452 ) Total impaired loans, net of charge-offs and specific reserves $ - $ - $ 5,933 $ 5,933 $ ) Non-financial assets measured at fair value on a non-recurring basis: Other real estate owned $ - $ - $ 818 $ 818 $ ) Fair Value Measurements Using Current Period Gains June 30, 2012 Level 1 Level 2 Level 3 Total (Losses) Financial assets measured at fair value on a non-recurring basis: Impaired loans, net of specific reserves Commercial and industrial $ - $ - $ 781 $ 781 $ 115 Residential real estate - - 61 61 124 Commercial real estate - owner-occupied - - 1,862 1,862 13 Commercial real estate - non-owner-occupied - All other real estate - Construction and land development - - 741 741 2 Total impaired loans, net of charge-offs and specific reserves $ - $ - $ 3,445 $ 3,445 $ 254 Non-financial assets measured at fair value on a non-recurring basis: Other real estate owned $ - $ - $ 2,299 $ 2,299 $ ) Page 26 of 53 The following methods were used to estimate the fair value of each class of assets above. The fair value of impaired loans is based on the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the underlying collateral less estimated costs to sell if repayment is expected solely from the collateral. Collateral values are estimated using Level 2 inputs based on observable market data or Level 3 inputs based on customized discounting criteria. Collateral-dependent impaired loans are categorized as Level 3 due to ongoing real estate conditions resulting in inactive market data which, in turn, required the use of unobservable inputs and assumptions in fair value measurements. Impaired loans were measured and reported at fair value through specific valuation allocations of the allowance for loan and lease losses and/or partial charge-offs of the impaired loans. The fair value of other real estate owned is based on the values obtained through property appraisals, which can include observable and unobservable inputs. Other real estate owned fair values are categorized as Level 3 due to ongoing real estate conditions resulting in inactive market data which required the use of unobservable inputs and assumptions in fair value measurements. The following table presents a reconciliation of net assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during the first six months of 2013 and 2012: (in thousands) Level 3 Securities Available for Sale, Loans Held for Sale and Warrant Liability Six Months Ended June 30 Balance at beginning of year $ 1,548 $ ) Net (decrease) increase in SBA loans held for sale 1,849 ) Loans held for sale transfered into Level 3 - 4,282 Settlements - principal reductions in loans held for sale ) ) Loan participations sold to related party - ) Loans held for sale transferred to other real estate owned - ) Reduction in loans held for sale valuation reserve 314 - Cancellation of warrants accounted for as liabilities - 4,955 Changes in fair value of warrant liability - 79 Balance at end of period $ 2,885 $ 4,130 “Settlements” in the above table relate to actual cash payments received from borrowers on loans held for sale and do not represent refinancings or write-downs to fair value. The following methods and assumptions were used to estimate the fair value of significant financial instruments that are not carried at fair value in the consolidated balance sheet: Financial Assets. The carrying amounts of cash and short-term investments are considered to approximate fair value. Short-term investments include federal funds sold and interest bearing deposits with other banks. For investment securities, fair values are based on quoted market prices, where available. If quoted market prices are not available, fair values are estimated using other observable data, which may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the bond’s terms and conditions, among other factors. The fair value of loans (including loans held for sale) are estimated using a combination of techniques, including discounting estimated future cash flows and quoted market prices of similar instruments, where available, and are considered to be within Level 2. Impaired loans are within Level 3 of the fair value hierarchy. The carrying value of accrued interest receivable approximates fair value. The carrying amounts of stock in the Federal Home Loan Bank of San Francisco (“FHLB”) and in the FRB approximate their fair value. Page 27 of 53 Financial Liabilities. The carrying amounts of deposit liabilities payable on demand and short-term borrowed funds are considered to approximate fair value. For fixed maturity (i.e., time) deposits, which are within Level 2 of the fair value hierarchy, fair value is estimated by discounting estimated future contractual cash flows using currently offered rates for deposits of similar remaining maturities. The fair value of junior subordinated debt securities (Level 2) is based on rates currently available to the Bank for debt with similar terms and remaining maturities. Off-Balance Sheet Financial Instruments. The fair value of commitments to extend credit and standby letters of credit is estimated using the fees currently charged to enter into similar agreements. The fair value of these financial instruments is not material. The estimated fair value of financial instruments is summarized as follows: (in thousands) June 30, 2013 December 31, 2012 June 30, 2012 Carrying Value Fair Value Carrying Value Fair Value Carrying Value Fair Value Financial Assets: Cash and due from banks $ 12,125 $ 12,125 $ 25,635 $ 25,635 $ 27,256 $ 27,256 Interest-bearing deposits in other banks 2,224 2,224 3,706 3,706 5,176 5,176 Investment securities 149,941 149,941 127,822 127,822 171,472 171,472 Loans held for sale 2,885 2,885 1,548 1,548 4,280 4,280 Loans, net of allowance for loan and lease losses 243,722 243,923 239,499 244,979 215,570 213,272 Federal Home Loan Bank and other stocks 6,927 6,927 6,822 6,822 3,800 3,800 Accrued interest receivable 1,400 1,400 1,361 1,361 1,452 1,452 Financial Liabilities: Deposits 397,675 398,020 387,268 387,589 408,645 408,912 Other borrowings 3,000 2,882 - Junior subordinated debt securities 5,660 4,622 5,604 4,607 5,548 4,176 Accrued interest payable 119 119 111 111 154 154 Warrant liability - 150 150 Page 28 of 53 Note 9 — Recent Accounting Pronouncements Adoption of New Accounting Standards Offsetting Assets and Liabilities In January 2013, the FASB issued guidance within ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.” The amendments in ASU 2013-01 to Topic 210, Balance Sheet, clarify that the scope of ASU 2011-11 “Disclosures about Offsetting Assets and Liabilities,” would apply to derivatives including bifurcated embedded derivatives, repurchase agreements and reverse agreements, and securities borrowing and securities lending transactions that are either offset or subject to a master netting arrangement. The amendments are effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. The adoption of this guidance did not have a material impact on the Company’s consolidated statement of operations, its consolidated balance sheet, or its consolidated statement of cash flows. Reclassifications Out of Accumulated Other Comprehensive Income In February 2013, the FASB issued guidance within ASU 2013-02, “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” The amendments in ASU 2013-02 to Topic 220, Comprehensive Income, update, supersede and replace the presentation requirements for reclassifications out of accumulated other comprehensive income in ASU 2011-05 and 2011-12. The amendments require an entity to provide additional information about reclassifications out of accumulated other comprehensive income. The amendments are effective prospectively for reporting periods beginning after December 15, 2012. Early adoption is permitted. The adoption of this guidance did not have a material impact on the Company’s consolidated statement of operations, its consolidated balance sheet, or its consolidated statement of cash flows and only impacts the presentation of other comprehensive income in the consolidated financial statements. Page 29 of 53 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Some matters discussed in this Form 10-Q may be “forward-looking statements” within the meaning of the Private Litigation Reform Act of 1995 and therefore may involve risks, uncertainties and other factors which may cause our actual results to be materially different from the results expressed or implied by our forward-looking statements. These statements generally appear with words such as “anticipate,” “believe,” “estimate,” “may,” “intend,” and “expect.” Although management believes that the assumptions and expectations reflected in such forward-looking statements are reasonable, it can give no assurance that such expectations will prove to be correct. Factors that could cause actual results to differ from results discussed in forward-looking statements include, but are not limited to: economic conditions (both generally and in the markets where the Bank operates); competition from other providers of financial services offered by the Bank; government regulation and legislation; changes in interest rates; material unforeseen changes in the financial stability and liquidity of the Bank’s credit customers; and other risks detailed in the Company’s filings with the Securities and Exchange Commission, all of which are difficult to predict and which may be beyond the control of the Company or the Bank. The Company undertakes no obligation to revise forward-looking statements to reflect events or changes after the date of this discussion or to reflect the occurrence of unanticipated events. Overview of Results of Operations and Financial Condition Overview The Company Mission Community Bancorp (“Bancorp”) is a California corporation registered as a bank holding company under the Bank Holding Company Act of 1956, as amended, and is headquartered in San Luis Obispo, California. It was incorporated on September 22, 2000 and acquired all the outstanding shares of Mission Community Bank (“the Bank”) in a one bank holding company organization effective December 15, 2000. The Bancorp’s principal activity is the ownership of all of the outstanding common stock of Mission Community Bank and any other subsidiaries it may acquire or establish. The Bancorp formed a wholly-owned subsidiary, Mission Community Capital Trust I, in 2003 solely to facilitate the issuance of trust preferred securities, and in conjunction with the 2011 acquisition of Santa Lucia Bank, Santa Lucia Bancorp (CA) Capital Trust was acquired by the Bancorp. In May 2010, the Bancorp formed its only other direct subsidiary, Mission Asset Management, Inc. (“MAM”), in order to purchase certain of the non-performing assets of the Bank, which assets were purchased in June 2010. In March 2012, MAM purchased from the Bank certain non-performing assets acquired in the Santa Lucia Bank acquisition. Page 30 of 53 Mission Community Bank, a wholly-owned subsidiary of the Bancorp, is a California state-chartered bank headquartered in San Luis Obispo, California. It is a member of the Federal Reserve System. The Bank operates five branches in the Central Coast area of California serving the cities of San Luis Obispo, Paso Robles, Atascadero, Arroyo Grande and Santa Maria. In addition, the Bank operates two loan production offices, one in San Luis Obispo with a primary focus on Small Business Administration lending and the other—focused on agricultural lending—is located in the city of Oxnard, in Santa Barbara County. The Bank’s primary source of revenue is providing real estate loans, commercial loans and lines of credit and agricultural loans to customers, who are predominately small and middle-market businesses. The Bank also provides loans, deposits, and other banking services to consumers through the branches and internet banking. Executive Summary of Operating Results Second quarter, 2013 marks the fifth consecutive quarter of profitability for the Company. Net income for the three months ended June 30, 2013 was $589 thousand as compared to $522 thousand for the same period of 2012. The improvement of $67 thousand was driven by $656 thousand of lower non-interest expense and $225 thousand of lower provision for loan and lease losses, partially offset by lower net interest income and non-interest income. Net income applicable to common stock was $562 thousand this quarter as compared to $348 thousand for the same three month period in 2012. The lower net interest income this quarter was primarily due to a $306 thousand reduction in discount accretion on loans acquired in the Santa Lucia Bank merger, while the lower non-interest income this quarter was due to a $505 thousand reduction in net gains on securities sold. The decline in non-interest expenses of $656 thousand was accomplished across most categories of expense, following the Santa Lucia Bank acquisition that closed in October, 2011. In the second quarter of 2012, one-time costs were incurred for employee severance ($181 thousand), data processing and technology ($91 thousand), and professional fees for accounting and legal services ($60 thousand). As the credit quality of the loan portfolio stabilizes and improves, the provision for loan losses has continued to decline. In second quarter, 2013 no provision for loan loss was recognized, down $225 thousand from second quarter, 2012. In addition, expenses associated with other real estate owned declined by $101 thousand, as the balance of other real estate owned has dropped by $1.509 million since June 30, 2012. In second quarter, 2013 return on average assets (annualized) was 0.56% and return on average equity (annualized) was 6.32%, as compared to second quarter, 2012 where return on average assets was 0.46% and return on average equity was 6.16%. Page 31 of 53 For the first six months of 2013, net income was $1.524 million, an increase of $1.833 million over the net loss of $(309) thousand for the comparable period of 2012. Reductions in non-interest expenses ($1.467 million, including $679 thousand of one-time costs directly related to the Santa Lucia Bank acquisition), loan loss provision ($350 thousand) and write-downs on other real estate owned ($260 thousand), combined with increased gains on the disposition of loans held for sale ($583 thousand), were the primary contributors to the improved performance for the first half of 2013. These favorable variances were partially offset by reduced gains on the sale of securities ($353 thousand) and lower net interest income ($601 thousand). Income Summary Net Interest Income Net interest income is the largest source of the Bank’s operating income. For the three-month period ended June 30, 2013, net interest income was $4.274million, representing a decrease of $236 thousand from the second quarter of 2012. For the six months ended June 30, 2013, net interest income was $8.699 million, down $601 thousand from the comparable period in 2012. These reductions in net interest income in 2013 were primarily due to less interest income on loans and investment securities as yields declined in the low rate environment. Partly offsetting this impact was lower interest expenses, as both the volume of deposits and rates paid on deposits were lower. The net interest margin (net interest income as a percentage of average interest earning assets) was 4.05% for the three-month period ended June 30, 2013, a decrease of 0.43% from the second quarter of 2012. Loan discount accretion accounted for 0.58% of the 4.05% net interest margin in the second quarter of 2013 and 0.92% of the 4.48% net interest margin in 2012’s second quarter. For the six months ended June 30, 2013, net interest margin was 4.36%, a decrease of 0.05% from the same period in 2012. Loan discount accretion accounted for 0.90% of the 4.36% net interest margin in the first half of 2013 and 0.90% of the 4.41% net interest margin in the first six months of 2012. Page 32 of 53 The tables that follow provide the relative impact of changes in average balance sheet information, interest earned and paid, average yields/rates and net interest income and margin of interest earning assets and interest bearing liabilities, and interest rates earned and paid by the Company and the Bank on those assets and liabilities for the three-month and six-month periods ended June 30, 2013 and 2012: Consolidated Net Interest Analysis (Dollars in thousands) For the Three Months Ended June 30, 2013 June 30, 2012 Average Balance Interest Average Rate Average Balance Interest Average Rate ASSETS Interest-earning assets: Loans, net of unearned income $ 246,468 $ 3,845 %* $ 228,537 $ 4,351 %* Investment securities 147,829 663 %* 160,239 707 %* Other interest income 18,115 11 % 34,926 24 % Total interest-earning assets / interest income 412,412 4,519 % 423,702 5,082 % Non-interest-earning assets: Allowance for loan losses ) ) Cash and due from banks 3,857 2,885 Premises and equipment 15,874 15,807 Other assets 16,383 15,303 Total assets $ 444,360 $ 454,030 LIABILITIES AND SHAREHOLDERS' EQUITY Interest-bearing liabilities: Interest-bearing deposits: Transaction accounts $ 27,990 $ 9 % $ 26,934 $ 10 % Savings and Money Market deposit accounts 134,382 58 % 128,604 59 % Certificates of deposit 103,206 97 % 128,677 196 % Total interest-bearing deposits 265,578 164 % 284,215 265 % Other short-term borrowings 1 - % 11 - % Federal Home Loan Bank advances 2,349 5 % 1,520 1 % Junior subordinated debt securities 5,643 76 % 5,531 81 % Total borrowed funds 7,993 81 % 7,062 82 % Total interest-bearing liabilities / interest expense 273,571 245 % 291,277 347 % Non-interest-bearing liabilities: Non-interest-bearing deposits 128,602 118,266 Other liabilities 3,737 10,427 Total liabilities 405,910 419,970 Shareholders' equity 38,450 34,060 Total liabilities and shareholders' equity $ 444,360 $ 454,030 Net interest-rate spread % % Impact of non-interest-bearing sources and other changes in balance sheet composition % % Net interest income / margin on earning assets $ 4,274 %** $ 4,735 %** *No taxable-equivalent adjustment has been made on municipal securities and loans because no tax benefits are currently being recognized by the Company. Net loan accretion and fees (costs) included in loan interest income for the three-month periods ended June 30, 2013 and 2012, were $572 thousand and $894 thousand, respectively. ** Net interest income as a % of earning assets Page 33 of 53 Consolidated Net Interest Analysis (Dollars in thousands) For the Six Months Ended June 30, 2013 June 30, 2012 Average Balance Interest Average Rate Average Balance Interest Average Rate ASSETS Interest-earning assets: Loans, net of unearned income* $ 245,333 $ 7,928 % $ 231,553 $ 8,650 % Investment securities* 139,460 1,236 % 143,396 1,339 % Other interest income 17,596 23 % 48,753 68 % Total interest-earning assets / interest income 402,389 9,187 % 423,702 10,057 % Non-interest-earning assets: Allowance for loan losses ) ) Cash and due from banks 3,513 2,520 Premises and equipment 15,980 15,797 Other assets 16,464 16,954 Total assets $ 434,100 $ 455,432 LIABILITIES AND SHAREHOLDERS' EQUITY Interest-bearing liabilities: Interest-bearing deposits: Interest-bearing demand accounts $ 30,231 $ 21 % $ 27,055 $ 21 % Savings and Money Market deposit accounts 129,139 113 % 129,075 120 % Certificates of deposit 99,805 196 % 135,171 452 % Total interest-bearing deposits 259,175 330 % 291,301 593 % Other short-term borrowings 1 - % 6 - % Federal Home Loan Bank advances 1,469 5 % 760 1 % Junior subordinated debt securities 5,629 153 % 5,517 163 % Total borrowed funds 7,099 158 % 6,283 164 % Total interest-bearing liabilities / interest expense 266,274 488 % 297,584 757 % Non-interest-bearing liabilities: Non-interest-bearing deposits 125,750 113,078 Other liabilities 4,159 12,963 Total liabilities 396,183 423,625 Shareholders' equity 37,917 31,807 Total liabilities and shareholders' equity $ 434,100 $ 455,432 Net interest-rate spread % % Impact of non-interest-bearing sources and other changes in balance sheet composition % % Net interest income / margin on earning assets $ 8,699 % $ 9,300 % *No taxable-equivalent adjustment has been made on municipal securities and loans because no tax benefits are currently being recognized by the Company. Loan accretion and loan fees (net of loan origination costs) included in loan interest income for the six-month periods ended June 30, 2013 and 2012, were $1.554 million and $1.628 million, respectively. ** Net interest income as a % of earning assets Excluding the merger-related discount accretion from the above tables, the average rates for the second quarter of 2013 and 2012, respectively, would have been as follows: loans 4.98% and 5.73%; total interest-earning assets 3.70% and 3.86%; certificates of deposit 0.53% and 0.77%; total interest-bearing deposits 0.31% and 0.46%; trust preferred securities 2.36% and 2.59%; total interest-bearing liabilities 0.37% and 0.51%; and net interest margin 3.46% and 3.51%. For the six-month periods of 2013 and 2012, respectively, excluding the merger-related discount accretion, would have been: loans 5.06% and 6.07%; total interest-earning assets 3.71% and 4.03%; certificates of deposit 0.50% and 1.21%; total interest-bearing deposits 0.30% and 0.64%; trust preferred securities 2.34% and 2.83%; total interest-bearing liabilities 0.36% and 0.70%; and net interest margin 3.47% and 3.56%. Page 34 of 53 Shown in the following tables are the relative impacts on net interest income of changes in the average outstanding balances (volume)of earning assets and interest bearing liabilities, together with changes in the rates earned and paid by the Bank and the Company on those assets and liabilities, for the three-month and six-month periods ended June 30, 2013 and 2012. Changes in interest income and expense that are not attributable specifically to either rate or volume are allocated proportionately among both variances. Consolidated Rate / Volume Variance Analysis (In thousands) Three Months Ended June 30, 2013 Compared to 2012 Increase (Decrease) in interest income and expense due to changes in: Volume Rate Total Interest-earning assets: Loans, net of unearned income $ 323 $ ) $ ) Investment securities ) 12 ) Other interest income ) (1 ) ) Total increase (decrease) in interest income 255 ) ) Interest-bearing liabilities: Transaction accounts - (1 ) (1 ) Savings deposits 3 (4 ) (1 ) Certificates of deposit ) ) ) Total interest-bearing deposits ) ) ) FHLB advances 1 3 4 Junior subordinated debt securities 1 (6 ) (5 ) Total borrowed funds 2 (3 ) (1 ) Total increase (decrease) in interest expense ) ) ) Increase (decrease) in net interest income $ 284 $ ) $ ) Page 35 of 53 Consolidated Rate / Volume Variance Analysis (In thousands) Six Months Ended June 30, 2013 Compared to 2012 Increase (Decrease) in interest income and expense due to changes in: Volume Rate Total Interest-earning assets: Loans, net of unearned income $ 494 $ ) $ ) Investment securities ) ) ) Other interest income ) (3 ) ) Total increase (decrease) in interest income 416 ) ) Interest-bearing liabilities: Transaction accounts 2 (2 ) - Savings deposits - (7 ) (7 ) Certificates of deposit ) ) ) Total interest-bearing deposits ) ) ) FHLB advances 1 3 4 Junior subordinated debt securities 3 ) ) Total borrowed funds 4 ) (6 ) Total decrease in interest expense ) ) ) Increase (decrease) in net interest income $ 509 $ ) $ ) Based on current economic forecasts, the Company anticipates that short-term interest rates will likely remain at a very low level through 2013 and into 2014, with a bias toward increasing rather than decreasing. The Bank is in an asset-sensitive position, so it is expected to benefit if and when rates begin to rise. However, minimum, or “floor” rates, have been implemented on approximately 76% or $101 million of the variable rate loan portfolio and many of the floor rates are higher than the loan rate would be without the floor, which has the effect of reducing asset sensitivity in a rising rate environment. The remaining 24% of variable rate loans will respond to rising rates more quickly. A potential risk to the net interest margin would be any additional loans that might be placed in non-accrual status in the coming months and any significant shortening of the duration of the security portfolio. Provision for Loan Losses The Bank recorded no provision for loan losses in second quarter, 2013 as compared to $225 thousand in the second quarter, 2012. Loan charge-offs totaled $71 thousand, with $66 thousand in recoveries for the second quarter 2013, as compared with $121 thousand of charge-offs and $115 thousand of recoveries for the same period in 2012. The ratio of allowance for loan losses to total loans was 1.69% at June 30, 2013, as compared with 1.73% as of December31, 2012 and 1.69% at June 30, 2012. Page 36 of 53 The Bank provides for loan losses when required to bring the total allowance for loan losses to a level deemed appropriate for the risk in the loan portfolio. The determination of the appropriate level for the allowance is based on such factors as historical loss experience, the volume and type of lending conducted, the amount of nonperforming loans, regulatory standards, general economic conditions, and other factors related to the collectability of loans in the portfolio. The provision for loan losses and allowance for loan losses reflect management’s consideration of the various risks in the loan portfolio. Additional discussion of loan quality and the allowance for loan losses is provided in the Asset Quality, Potential Problem Loans and Allowance for Loan and Lease Losses sections of this report. Non-Interest Income Non-interest income represents service charges on deposit accounts and other non-interest related charges and fees, including gains and servicing fees from the sale of loans and gains or losses on sales of securities and other real estate owned. For the three-month period ended June 30, 2013, non-interest income was $728 thousand, a decrease of $336 thousand from the same period in 2012, due to reduced gains on sales of investment securities. The following table shows the major components of and changes in non-interest income: Non-Interest Income (In thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, $ Amount Change $ Amount Change $ % $ % Service charges on deposit accounts $ 296 $ 248 $ 48 19 % $ 557 $ 455 $ 102 22 % Gain on sale of SBA-guaranteed loans - - - nm - 8 (8 ) -100 % Net gains on disposition of other loans held for sale 195 14 181 % 609 26 583 % Loan servicing fees, net of amortization 35 44 (9 ) -20 % 78 82 (4 ) -5 % Gain on sale or call of available-for-sale securities 21 526 ) -96 % 174 527 ) -67 % Net losses or writedowns of fixed assets or other real estate ) 70 ) -140 % ) ) 260 nm Change in fair value of warrant liability - 49 ) -100 % - 79 ) -100 % Increase in cash surrender value of life insurance 54 56 (2 ) -4 % 108 115 (7 ) -6 % Other income and fees 155 57 98 % 257 98 159 % Total non-interest income $ 728 $ 1,064 $ ) -32 % $ 1,755 $ 1,102 $ 653 59 % nm - not meaningful For the six months, non-interest income increased by $653 thousand, from $1.102 million in 2012 to $1.755 million in the first half of 2013, due to gains on the resolution of loans held for sale and fewer write-downs on other real estate owned. Non-Interest Expense Non-interest expense represents salaries and benefits, occupancy expenses, professional fees, outside services, and other miscellaneous expenses necessary to conduct business. Non-interest expenses decreased by $656 thousand or 13% for the three months ended June 30, 2013 as compared to the second quarter of 2012. For the six months, non-interest expenses decreased $1.467 million for the first half of 2012. Page 37 of 53 The following table shows the major components of non-interest expenses: Non-Interest Expense (In thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, $ Amount Change $ Amount Change $ % $ % Salaries and employee benefits $ 2,338 $ 2,370 $ ) -1 % $ 4,733 $ 4,853 $ ) -2 % Occupancy expenses 399 467 ) -15 % 818 922 ) -11 % Furniture and equipment 196 256 ) -23 % 420 435 ) -3 % Data processing 438 549 ) -20 % 828 1,341 ) -38 % Professional fees 178 326 ) -45 % 335 735 ) -54 % Marketing and business development 97 91 6 7 % 169 216 ) -22 % Office supplies and expenses 149 182 ) -18 % 301 392 ) -23 % Insurance and regulatory assessments 146 170 ) -14 % 284 323 ) -12 % Loan and lease expenses 121 126 (5 ) -4 % 213 190 23 12 % Other real estate expenses 2 103 ) -98 % 9 149 ) -94 % Provision for unfunded loan commitments - - - nm 25 - 25 nm Amortization of core deposit intangible asset 101 101 - 0 % 202 202 - 0 % Other 228 308 ) -26 % 454 500 ) -9 % Total non-interest expense $ 4,393 $ 5,049 $ ) -13 % $ 8,791 $ 10,258 $ ) -14 % nm not meaningful The decreases in non-interest expense in 2013 were principally due to lower data processing and professional fees that were incurred in the first half of 2012 related to the Santa Lucia Bank acquisition that did not repeat in 2013. In addition, various other expenses were also less as the Company continued to identify opportunities for greater efficiency. Income Taxes In the first half of 2013, despite pre-tax earnings of $1.563 million, the provision for income tax expense was offset by utilizing available tax loss carry-forwards originating from 2008 through 2011. The $39 thousand of income tax recorded in the first six months of 2013 represents an accrual for alternative minimum tax related to utilization of those tax loss carry-forwards. The Company continues to maintain a full valuation allowance for deferred income taxes as a result of the Company being in a cumulative loss position as of June 30, 2013. The valuation allowance was first established in 2010. The Company will continue to assess the likelihood of its ability to realize the deferred tax asset each quarter until such time that earnings evidence and projections demonstrate that it is more likely than not that the deferred tax asset can be fully utilized. Page 38 of 53 Balance Sheet Analysis At June 30, 2013, consolidated assets totaled $447.0 million as compared with $435.2 million at December 31, 2012 and $459.0 million as of June 30, 2012. This represents an increase of $11.7 million over the past six months, and $13.3 million over the past three months. Total loans increased $5.5 million year-end 2012 and increased $27.2 million or 12.2% from a year ago. Securities, cash and cash equivalents increased $7.1 million from December 31, 2012 and decreased $39.6 million from June 30, 2012, partly due to the increase in loans and partly due to a decrease in deposits. Overall deposits increased $10.4 million from December 31, 2012 but declined $11.0 million from a year ago, mainly due to a decrease in the higher rate time deposits. While total deposits declined 2.7% from a year ago, the mix of deposits improved substantially over second quarter, 2012 as very low cost demand deposits increased 6.9% while higher cost time deposits declined 12.7%. Shareholders’ equity decreased $569 thousand from year-end 2012 but increased $2.117 million over second quarter, 2012. Earnings, as well as $4.5 million of additional common stock issued over the past twelve months ($3.0 million in the second quarter of 2013) have provided additional capital to the company. However, the sharp increase in long-term interest rates in the second quarter of 2013 drove the unrealized gain on the securities portfolio into an unrealized loss position, negatively impacting shareholders’ equity by an equivalent amount. See also the Capital section of this report. The following table below set forth quarterly balance sheet changes growth trends over the past five quarters: Balance Sheet Growth (dollars in thousands) Increase(Decrease) From Previous Quarter End June 30, 2013 March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 $ % $ % $ % $ % $ % Total Assets $ 13,293 % $ ) -0.4 % $ ) -1.8 % $ ) -3.4 % $ 1,202 % Earning Assets 12,056 % ) -0.1 % ) -1.0 % ) -4.8 % 1,300 % Loans 5,349 % 201 % 8,263 % 13,395 % ) -1.0 % Deposits 11,328 % ) -0.2 % ) -0.5 % ) -4.7 % 3,365 % Borrowings 3,000 - - - ) -100.0 % 3,800 - - - Shareholders' Equity ) -1.5 % 312 % 1,411 % 963 % 1,038 % Page 39 of 53 Loans The following table shows the composition of our loan portfolio by type of loan (including loans held for sale) and the changes in their balances. Although the loan portfolio has grown by $5.5 million since December 2012, and by $27.2 million since a year ago, that growth has not been consistent among the various categories of loans. Non-owner-occupied commercial real estate and farmland loans have been growth categories, while construction and residential real estate have contracted. Agricultural production loans have exhibited their typical seasonality, with June normally being a low point in the cycle. Loan Composition (Dollars in thousands) June 30, 2013 December 31, 2012 June 30, 2012 Type of Loan Amount Percentage Amount Percentage Amount Percentage Construction and land development $ 11,542 % $ 11,995 % $ 17,293 % Commercial real estate - owner-occupied 70,251 % 72,036 % 68,264 % Commercial real estate - non-owner-occupied 74,261 % 69,145 % 64,484 % Residential real estate 29,057 % 31,501 % 34,224 % Farnland and all other real estate loans 17,541 % 8,299 % 2,003 % Commercial and industrial loans 32,709 % 33,580 % 28,780 % Agricultural loans 7,455 % 14,252 % 3,119 % Municipal loans 2,338 % 2,347 % 2,384 % Leases, net of unearned income 841 % 1,057 % 1,722 % Consumer loans 4,844 % 1,077 % 1,358 % Total loans $ 250,839 % $ 245,289 % $ 223,631 % Asset Quality Non-accrual loans (including loans held for sale) totaled $9.5 million at June 30, 2013 down from $10.2 million at December 31, 2012 but higher than June 30, 2012’s balance of $7.3 million. Management classifies loans as non-accrual when principal or interest is past due 90 days or more based on the contractual terms of the loan, unless the loan is well-secured and in the process of collection. Loans that are not past-due 90 days or more will also be classified as non-accrual when, in the opinion of management, there exists a reasonable doubt as to the full and timely collection of either principal or interest. Once a loan is classified as non-accrual, it may not be reclassified as an accruing loan until all principal and interest payments are brought current and the loan is considered to be collectible as to both principal and interest. Restructured loans are those loans with concessions in interest rates or repayment terms due to financial difficulties of the borrower. Foreclosed real estate represents real estate acquired in satisfaction of loans through foreclosure or other means and is carried on an individual asset basis at the lower of the recorded investment in the related loan or the estimated fair value of the property, less selling expenses. Page 40 of 53 The following table provides information about the Company’s non-performing loans, including quality ratios as of June 30, 2013, December 31, 2012, and June 30, 2012: Non-Performing Assets* (in thousands) June 30 December 31 June 30 Loans in nonaccrual status: Nonaccrual loans held for investment $ 8,889 $ 9,068 $ 5,689 Nonaccrual loans held for sale** 633 1,142 1,648 Loans past due 90 days or more and accruing - - - Restructured loans in accruing status 712 722 - Total nonperforming loans 10,234 10,932 7,337 Foreclosed real estate 465 493 1,899 Total nonperforming assets $ 10,699 $ 11,425 $ 9,236 Real estate held by parent company 325 325 400 Total nonperforming loans and other real estate owned $ 11,024 $ 11,750 $ 9,636 Allowance for loan and lease losses allocated to impaired loans $ 1,225 $ 1,231 $ 274 Allowance for loan and lease losses allocated to loans held for sale** - - - Allowance for loan and lease losses allocated to all other loans 3,007 3,011 3,507 Total allowance for loan and lease losses $ 4,232 $ 4,242 $ 3,781 Asset quality ratios: Non-performing assets to total assets % % % Excluding loans held for sale** % % % Non-performing loans to total loans % % % Excluding loans held for sale** % % % Allowance for loan and lease losses to total loans % % % Excluding loans held for sale** % % % Allowance for loan and lease losses to total non-performing loans 41 % 39 % 52 % Excluding non-performing loans held for sale** 44 % 43 % 66 % * Table combines bank and non-bank subsidiaries ** Loans held for sale consists of all loans held at Mission Asset Management, Inc. and SBA-guaranteed loans held for sale at Mission Community Bank. Loans held for sale are carried at fair value. The level of non-performing loans continues to be high by historical standards, due to the significant downturn in the economy and subsequent reduction in real estate collateral values that occurred over the past few years. Of the $9.5 million in non-accrual loan balances at June 30, 2013, 60% of these loans were current with their payments. The $10.2 million of non-performing loans as of June 30, 2013, includes $1.1 million of SBA-guaranteed loans, which are supported by $823 thousand of SBA loan guarantees. The remaining $9.1 million of non-performing loans are loans which management has determined to be impaired. A determination of impairment is one of expected payment nonperformance, but not necessarily probability of loss. Based on a loan-by-loan analysis of collateral values or the present value of estimated cash flows, the extent of the impairment of those impaired loans in excess of amounts already charged off is estimated to be $1.225 million and has been provided in the allowance for loan and lease losses. Page 41 of 53 Nonperforming assets (which are comprised of nonperforming loans and foreclosed real estate) at June 30, 2013 were $11.0 million, down $692 thousand from March 31, 2013, and down $734 thousand from December 31, 2012. Potential Problem Loans At June 30, 2013, the Company had approximately $3.5 million of loans that were not categorized as non-performing but for which known information about the borrower’s financial condition caused management to have concern about the ability of the borrower to comply with the repayment terms of the loan. Potential problem loans were identified through the ongoing loan review process and are subject to continuing management attention. Management has provided in the allowance for loan and lease losses for potential losses related to these loans, based on an evaluation of current market conditions, loan collateral, other secondary sources of repayment and cash flow generation. While credit quality as of June 30, 2013, as measured by loan delinquencies and by the Company’s internal asset quality rating system, is stable and well managed, there can be no assurances that continuing economic weakness will not lead to new problem loans in future periods. A further decline in economic conditions in the Company’s market area or other factors could adversely impact individual borrowers or the loan portfolio in general. The Company has well defined underwriting standards and expects to continue with prompt collection efforts, but economic uncertainties or changes may cause one or more borrowers to experience problems in the coming months. Allowance for Loan and Lease Losses The allowance for loan and lease losses (“ALLL”) at June 30, 2013 totaled $4.232 million, a decrease of $10 thousand from December 31, 2012 and $451 thousand higher than second quarter 2012. The ratio of ALLL to total loans at June 30, 2013 was 1.69%, as compared with 1.73% at December 31, 2012 and 1.69% at June 30, 2012. At June 30, 2013 and 2012, the ratio of ALLL to total non-performing loans was 41% and 52%, respectively. Both the ALLL to total loan ratio and the ALLL to total non-performing loans ratio are affected by the purchase discount taken on loans acquired during the acquisition of Santa Lucia Bank in October, 2011. If the credit-related portion of the purchase discount on such loans were included in the ALLL, the ALLL to total loans ratio would be 4.16% and the ALLL to total non-performing loans would be 104% at June 30, 2013. Page 42 of 53 The following table provides an analysis of the changes in the ALLL for the three-month and six-month periods ended June 30, 2013 and 2012: Allowance for Loan and Lease Losses (dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Balance at beginning of period $ 4,237 $ 3,562 $ 4,242 $ 3,326 Provision for loan losses - 225 100 450 Loans charged off ) Recoveries of previous charge-offs 66 115 84 127 Net (charge-offs) recoveries (5 ) (6 ) ) 5 Balance at end of period $ 4,232 $ 3,781 $ 4,232 $ 3,781 Allowance for loan losses as a percentage of: Period end loans, including loan held for sale % Period end loans, excluding loans held for sale* % Total non-performing loans, including loans held for sale 41 % 52 % 41 % 52 % Non-performing loans, excluding loans held for sale* 46 % 66 % 46 % 66 % As a percentage of average loans (annualized): Net charge-offs (recoveries) % Provision for loan losses % Total loans, including loans held for sale $ 250,839 $ 223,631 $ 250,839 $ 223,631 Loans excluding loans held for sale 247,954 219,351 247,954 219,351 * Loans held for sale consists of all loans held at Mission Asset Management, Inc. and SBA-guaranteed loans held for sale at Mission Community Bank. Loans held for sale are carried at fair value. The Company provides for loan losses when required to bring the total allowance for loan and lease losses to a level deemed appropriate by management to be adequate for probable losses incurred as of the balance sheet date. At least quarterly, management conducts an assessment of the overall quality of the loan portfolio and general economic trends in the local market. The determination of the appropriate level for the allowance is based on that review, considering such factors as historical loss experience for each type of loan, the volume and type of lending conducted, the amount of identified potential loss associated with specific nonperforming loans, collateral values, regulatory policies, general economic conditions, and other factors related to the collectability of loans in the portfolio. Based on its quarterly review, management believes that the allowance for loan losses at June 30, 2013, is sufficient to absorb losses inherent in the loan portfolio. This assessment is based upon the best available information and does involve uncertainty and matters of judgment. Accordingly, the adequacy of the allowance cannot be determined with precision and could be susceptible to significant change in future periods. Page 43 of 53 In addition, management has established a reserve for undisbursed loan commitments. As of June 30, 2013, this reserve totaled $431 thousand as compared to $406 thousand as of December 31, 2012 and $381 thousand on June 30, 2012. The reserve for undisbursed loan commitments is included in other liabilities in the consolidated balance sheet and changes to this reserve are recorded as adjustments to non-interest expenses. Investments All but one of the securities in the Bank’s investment portfolio are considered to be investment grade. The one security below investment grade has been fully reserved for. The portfolio consists of a mixture of fixed-rate US agency securities 7%), fixed-rate mortgage-backed securities 34%), floating-rate mortgage-backed securities (23%), fixed-rate tax-exempt municipal securities 11%), and other fixed-rate securities (21%) and floating-rate securities (4%).The weighted average life of the portfolio, based on projected prepayment speeds, is 5.0 years with an approximate effective duration of 4.0 years. During the second quarter of 2013 the aggregate fair value of the Bank’s investment portfolio shifted from a net unrealized gain to a net unrealized loss, due to a sharp increase in intermediate- to long-term market interest rates, rather than any change in credit quality. As stated in Note 3 to the consolidated financial statements, the Bank does not believe the securities that are in an unrealized loss position as of June 30, 2013, are other than temporarily impaired. Deposits Deposits are the primary source of funding for lending and investing needs. Total deposits were $397.7 million as of June 30, 2013 as compared with $387.3 million at December 31, 2012 and $408.6 million at June 30, 2012. As noted earlier, while deposits have declined by $11.0 million over the past twelve months, the mix of deposits was substantially improved following the acquisition of Santa Lucia Bank in October, 2011. Over that period, the higher interest rate time deposits declined by $15.7 million and the lower rate demand deposit and money market account deposits increased $4.9 million as of June 30, 2013. Noninterest-bearing demand deposits increased from 31% of total deposits at June 30, 2012, to 34% at June 30, 2013. The Bank generally prices interest-bearing deposits competitively based on periodic interest rate surveys in the local market and based on the Bank’s own balance sheet needs. Deposit rates are adjusted as needed using a deposit pricing model that considers the type of product, competition, interest rate yield curve, depth of customer relationship, the Bank’s cost of funds, liquidity profile and other asset and liability considerations. The Net Interest Analysis and Rate/Volume Analysis provided earlier in this Discussion contain information regarding the average rates paid on deposits for the first six months of 2012 and 2013. Page 44 of 53 The Bank participates in the Certificate of Deposit Account Registry Service (“CDARS”) as well as the Insured Cash Sweep (“ICS”) programs. These programs provide customers the ability to deposit their money into CDARS certificates of deposit and/or ICS money market accounts in excess of $250,000, which is the FDIC insurable deposit limit, yet retain FDIC insurance over the total deposit. In order to obtain this level of insurance, the CDARS and ICS programs act as clearinghouses among banks, splitting the deposit and then matching them with other banks in the CDARS and ICS network of approximately 3,000 banks in increments of less than $250,000 per depositor, thereby qualifying for full FDIC insurance and keeping the total deposit with our bank. The CDARS and ICS programs are attractive to large depositors who are more interested in their deposits being fully insured by the FDIC than they are in seeking higher interest rates. As of June 30, 2013, the Bank had issued $15.2 million of certificates of deposit to local customers through the CDARS program and $10.1 million through the ICS program. Borrowings In addition to the Company’s junior subordinated debt securities, the Bank has a secured borrowing facility through the FHLB. The Bank had $3.0 million outstanding borrowings from the FHLB as of June 30, 2013, and none as of December 31, 2012, or June 30, 2012. Capital Total shareholders’ equity has decreased by $258 thousand from December 31, 2012, but increased by $2.117 million from June 30, 2012. The decrease from year-end 2012 was due to the sharp shift this quarter in accumulated other comprehensive income (loss)—from a net unrealized gain in the Bank’s investment portfolio to a net unrealized loss—nearly all of which was offset by higher net income and $3.000 million of additional common stock issued. As mentioned above, the Bank does not believe the securities that are in an unrealized loss position as of June 30, 2013, are other than temporarily impaired. Page 45 of 53 The following table sets forth the Bank’s capital ratios, as calculated under regulatory guidelines, compared to the regulatory minimum capital ratios and the regulatory minimum capital ratios needed to qualify as a “well-capitalized” institution at June 30, 2013, December31, 2012, and June 30, 2012: Mission Community Bank Capital Ratios (dollars in thousands) Actual Amount of Capital Required To Be Well-Capitalized Amount Ratio Amount Ratio As of June 30, 2013: Total Capital (to Risk-Weighted Assets) $ 42,159 % $ 30,871 % Tier 1 Capital (to Risk-Weighted Assets) $ 38,290 % $ 18,523 % Tier 1 Capital (to Average Assets) $ 38,290 % $ 21,973 % As of December 31, 2012: Total Capital (to Risk-Weighted Assets) $ 40,544 % $ 29,703 % Tier 1 Capital (to Risk-Weighted Assets) $ 36,820 % $ 17,822 % Tier 1 Capital (to Average Assets) $ 36,820 % $ 21,391 % As of June 30, 2012: Total Capital (to Risk-Weighted Assets) $ 38,778 % $ 27,549 % Tier 1 Capital (to Risk-Weighted Assets) $ 35,325 % $ 16,530 % Tier 1 Capital (to Average Assets) $ 35,325 % $ 22,171 % The Company is not subject to similar regulatory capital requirements because its consolidated assets do not exceed $500 million, the minimum asset size criteria for bank holding companies subject to those requirements. However, regulatory capital amounts and ratios for the Company (consolidated) are as follows: Mission Community Bancorp Regulatory Capital Ratios June 30, 2013 December 31, 2012 June 30, 2012 (Dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Total Capital (to Risk-Weighted Assets) $ 47,392 % $ 43,802 % $ 44,946 % Tier 1 Capital (to Risk-Weighted Assets) $ 43,508 % $ 40,057 % $ 41,419 % Tier 1 Capital (to Average Assets) $ 43,508 % $ 40,057 % $ 41,419 % Liquidity The Bank’s liquidity, which primarily represents the ability to meet fluctuations in deposit levels and provide for customers’ credit needs, is managed through various funding strategies that reflect the maturity structures of the sources of funds and the assets being funded. The Bank’s liquidity is further augmented by payments of principal and interest on loans and increases in short-term liabilities such as demand deposits and short-term certificates of deposit. Cash and cash equivalents (such as federal funds sold) are the primary means for providing immediate liquidity. Borrowings from established lines of credit with the FHLB and other banks are additional sources of readily available liquidity. The Company had $12.1 million in cash and cash equivalents as of June 30, 2013, as compared with $25.6 million as of December 31, 2012. Page 46 of 53 In order to manage the Bank’s liquidity requirements, the Bank strives to maintain an appropriate ratio of loans to deposits and to maintain sufficient off-balance-sheet sources of liquidity which may be drawn upon when or if needed. As of June 30, 2013 the Company’s loan-to-deposit ratio was 63% approximately equal to December 31, 2012. A low loan-to-deposit ratio indicates that the Bank has sufficient liquidity in place to meet potential needs for loan funding and/or deposit withdrawals. The Bank’s sources of funding ratio, which measures available off-balance-sheet sources of funds as a percentage of total on-balance-sheet assets, grew to 51.0% as of June 30, 2013, as compared with 46.2% as of December 31, 2012. One of the off-balance-sheet sources of funds is potential borrowing capacity through the FHLB. FHLB borrowings are collateralized by loans and/or investments and can be structured over various terms ranging from overnight to ten years. As of June 30, 2013, the Bank had borrowed $3.0 million from the FHLB for a 5-year term at a fixed interest rate of 1.03%. Interest rates and terms for FHLB borrowings are generally more favorable than the rates for similar term brokered certificates of deposit or for federal funds purchased. The Bank has the potential (on a secured basis) to borrow from the FHLB up to approximately 25 percent of its total assets. Based on this limitation and loans and securities pledged as of June 30, 2013, up to $104.8 million could be borrowed from the FHLB if needed. FHLB borrowings may be used from time to time when needed as part of the Bank’s normal liquidity management to fund asset growth on a cost-effective basis. The Bank has adequate loans and securities to pledge as collateral should it need additional liquidity that cannot be funded by deposits. The Bank also has the ability to access the Federal Reserve Board’s “Discount Window” to the extent that collateral is delivered to them. Off-Balance-Sheet Arrangements In the normal course of business, the Company enters into financial commitments to meet the financing needs of its customers, including commitments to extend credit and standby letters of credit. Those instruments involve, to varying degrees, elements of credit and interest rate risk not recognized in the consolidated balance sheets. As of the dates indicated, the Company had the following outstanding financial commitments whose contractual amount represents credit risk: Loan Commitments (in thousands) June 30, December 31, June 30, Commitments to Extend Credit $ 54,737 $ 41,155 $ 47,297 Standby Letters of Credit 2,150 2,365 1,060 $ 56,887 $ 43,520 $ 48,357 The Company’s exposure to credit loss in the event of nonperformance on commitments to extend credit and standby letters of credit is represented by the contractual amount of those instruments. Management has established a reserve for undisbursed loan commitments that at June 30, 2013 totaled $431 thousand ($406 thousand as of December 31, 2012 and $381 thousand as of June 30, 2012), which is included in other liabilities in the consolidated balance sheet. Page 47 of 53 The Company uses the same credit policies in making commitments as it does for loans reflected in the financial statements. The effect on the Company’s revenues, expenses, cash flows and liquidity from the unused portion of commitments to provide credit cannot be reasonably predicted as there is no guarantee the lines of credit will ever be used. Effects of Inflation and Economic Issues A financial institution’s asset and liability structure is substantially different from that of an industrial firm in that primarily all assets and liabilities of a bank are monetary in nature, with relatively low levels of investment in fixed assets or inventories. Inflation and its impact on interest rates have a very direct effect on the Company’s balance sheet and earnings. Management believes that the impact of inflation on financial results has much to do with the Company’s ability to anticipate and respond to such changes. Management endeavors to structure its balance sheet and mix of financial instruments to benefit from all interest rate trends and at the same time to do that within a well defined set of parameters to avoid excessive risk to capital, liquidity and earnings. The Company’s growth and earnings performance will also be influenced by the local economies it serves. As we entered 2013 overall economic activity and unemployment in California continued to reflect slow and steady progress. However, recent domestic and international economic reports remind us of how fragile and slow this recovery is. California continues to outpace the overall U.S. economic recovery with private sector job creation, lower levels of unemployment, and a strong bounce to the housing market recovery. Real estate has been one of the major shifts in all of California over the past twelve months, transitioning from a drag on the economic recovery to becoming a driver of growth in the state, with the median price of an existing single-family home up 23% last year and continuing to increase at a double-digit pace thus far in 2013. Construction, supported by the resurgence of residential construction around the state, is helping to fuel job growth. Residential building permits in April 2013 were up nearly 60% over the same period in 2012. In San Luis Obispo County, where we do the majority of our business, lack of residential inventory has created opportunities to build and the market is seeing the start of new construction. In the city of San Luis Obispo and the North County, movement in multifamily land development and renewed interest in identifying projects is occurring. In the commercial real estate sector, the office segment has been improving, with vacancy declining from 13.6% last year to 12.5% this year. Despite the slow economic recovery, the retail segment remains flat, with a 9.3% vacancy rate. California’s leisure and hospitality segment remains an economic force, particularly in the Central Coast where we do business, with hotel occupancy over 70% as compared to 62% nationwide. As of January, the state’s restaurants, hotels, and entertainment businesses have expanded by more than 4%. Exports of agricultural products including livestock, fruits and nuts, as well as high-tech items like aircraft all increased by more than 20%. Locally, the Central Coast wine industry continues to gain important recognition with growth in investment, sales, and export evident. Buildings supporting viticulture are continuing to be built, while agricultural land values continue very strong. However, recent concerns about groundwater supplies in Paso Robles, and potential limits on irrigation, may pose a long-term risk to vineyards in that area, which is home to many San Luis Obispo county wineries. Page 48 of 53 Given several positive economic developments in the communities we serve, we continue to be optimistic with regard to how this will translate into increased business for the Company. At the same time, we are mindful of the economic uncertainties of this recovery and the intense competition in our marketplace from larger banks, which will influence our balance sheet and earnings growth into the future. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are designed to ensure that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by the Company in the reports that it files under the Exchange Act is accumulated and communicated to management, including the principal executive officer and the principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Under the supervision of our management, including our principal executive officer and principal financial officer, the Company conducted, as of June 30, 2013, an assessment of the effectiveness of the design and operation of our disclosure controls and procedures. Based on that evaluation, our principal executive officer and the principal financial officer have concluded that our disclosure controls and procedures were effective as of June 30, 2013. Changes in Internal Control Over Financial Reporting There were no changes in our internal control over financial reporting during the quarter ended June 30, 2013, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Page 49 of 53 PART II - OTHER INFORMATION Item 1. Legal Proceedings There are no material legal proceedings to which the Company is a party or to which any of its property is subject. Item 1A. Risk Factors Not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6. Exhibits Exhibit Index: Exhibit # Plan of Reorganization and Agreement of Merger dated as of October 4, 2000 (A) Restated Articles of Incorporation (B) Certificate of Amendment to Articles of Incorporation (C) Certificate of Amendment to Articles of Incorporation (D) Amended and Restated Bylaws (E) Certificate of Determination for Series A Non-Voting Preferred Stock (F) Certificate of Determination for Series B Non-Voting Preferred Stock (F) Certificate of Determination for Series C Non-Voting Preferred Stock (G) Indenture dated as of October 14, 2003 by and between Registrant and Wells Fargo Bank, National Association, as trustee (H) Declaration of Trust of Mission Community Capital Trust I dated October 10, 2003 (H) Amended and Restated Declaration of Trust of Mission Community Capital Trust I dated October 14, 2003 by and among the Registrant, Wells Fargo Delaware Trust Company, as Trustee, and Anita M. Robinson and William C. Demmin, as Administrators (H) Page 50 of 53 Guarantee Agreement dated October 14, 2003 between Registrant, as Guarantor, and Wells Fargo Bank, National Association, as Guarantee Trustee (H) Certificate of Determination for Series D Preferred Stock (H) Form of Common Stock Purchase Warrant (I) Form of Warrant Agreement for warrants issued pursuant to subscription rights (J) Amendment No. 1 to public warrants issued pursuant to subscription rights offering (K) Form of Warrant Issued to Replace Warrants Issued in 2010 Private Placement (L) Form of Warrant Issued to Replace Warrants Issued in 2011 Private Placement (L) Additional Form of Warrant Issued to Replace Warrants Issued in 2011 Private Placement (M) Amended and Restated Declaration of Trust, dated as of April 28, 2006, of Santa Lucia Bancorp (CA) Capital Trust (N) Indenture dated as of April 28, 2006, between Wells Fargo Bank, National Association, as Trustee, and Santa Lucia Bancorp (N) First Supplemental Indenture dated as of October 21, 2011 between Wells Fargo Bank, National Association, as trustee, and Mission Community Bancorp (N) Purchase and Sale Agreement and Lease dated January, 1997, as amended (F) Lease Agreement – Paso Robles (F) Lease Agreement – Arroyo Grande (F) 1998 Stock Option Plan, as amended (F) Lease Agreement – 569 Higuera, San Luis Obispo (G) Lease Agreement – 3480 S. Higuera, San Luis Obispo (O) Employment Agreement dated June 3, 2007 between Brooks Wise and Mission Community Bank (P) Financial Advisory Services Agreement dated January 4, 2007 between the Company and Seapower Carpenter Capital, Inc. (Q) Build-to-Suit Lease Agreement between Walter Bros. Construction Co., Inc. and Mission Community Bank for property at South Higuera Street and Prado Road in San Luis Obispo, California (R) Lease Agreement – 1670 South Broadway, Santa Maria (S) Mission Community Bancorp 2008 Stock Incentive Plan (T) Amendment No. 1 to Employment Agreement dated December 29, 2008 by and among Mission Community Bancorp, Mission Community Bank, and Brooks W. Wise (U) Amended and Restated Salary Protection Agreement dated December 29, 2008 by and between Mission Community Bank and Ronald B. Pigeon (U) Letter Agreement dated January 9, 2009 between Mission Community Bancorp and the United States Department of Treasury, which include the Securities Purchase Agreement—Standard Term attached thereto, with respect to the issuance and sale of the Series D. Preferred Stock (V) Side Letter Agreement dated January 9, 2009 amendment the Stock Purchase Agreement between Mission Community Bancorp and the Department of the Treasury (V) Side Letter Agreement dated January 9, 2009 between Mission Community Bancorp and The Department of the Treasury regarding maintenance of two open seats on the Board of Directors (V) Side Letter Agreement dated January 9, 2009 between Mission Community Bancorp and The Department of the Treasury regarding CDFI status (V) Securities Purchase Agreement dated December 22, 2009 between the Company and Carpenter Fund Manager GP, LLC (“Securities Purchase Agreement”) (W) Amendment No. 1 to Securities Purchase Agreement dated March 17, 2010 (X) Amendment No. 2 to Employment Agreement of Brooks Wise dated March 22, 2010 (Y) Page 51 of 53 Amendment No. 2 to Securities Purchase Agreement dated March 17, 2010 (Z) Employment Agreement dated July 1, 2010 between James W. Lokey and Mission Community Bancorp (AA) Employment Agreement dated December 18, 2012 between Mission Community Bancorp, Mission Community Bank and Robert J. Stevens (BB) Employment Agreement dated December 18, 2012 between Mission Community Bancorp, Mission Community Bank and Thomas J. Tolda (BB) Employment Agreement dated December 18, 2012 between Mission Community Bancorp, Mission Community Bank and Tom L. Dobyns (BB) Agreement and Plan of Merger dated as of June 24, 2011 by and among Carpenter Fund Manager GP, LLC; Mission Community Bancorp; Mission Community Bank; Santa Lucia Bancorp and Santa Lucia Bank (CC) 2011 Equity Incentive Plan (DD) Form of Indemnification Agreement dated June 25, 2013 between Mission Community Bancorp and each of its Directors (FF) 14 Code of Ethics (EE) Certification of CEO pursuant to Section 302 of Sarbanes Oxley Act Certification of CFO pursuant to Section 302 of Sarbanes Oxley Act Certification of CEO pursuant to Section 906 of Sarbanes Oxley Act Certification of CFO pursuant to Section 906 of Sarbanes Oxley Act Interactive Data Files (A) Included in the Company’s Form 8-K filed on December 18, 2000, and incorporated by reference herein. (B) Included in the Company’s Form 10-QSB filed on August 14, 2006, and incorporated by reference herein. (C) Included in the Company’s Pre-Effective Amendment No. 1 to the Form SB-2 Registration Statement filed on July 24, 2007, and incorporated by reference herein. (D) Included in the Company’s Form 8-K filed on August 2, 2010, and incorporated by reference herein (E) Included in the Company's Form 8-K filed on March 29, 2012, and incorporated herein by reference (F) Included in the Company’s Form 10-KSB filed on April 2, 2001, and incorporated by reference herein (G) Included in the Company’s Form 10-QSB filed November 12, 2002, and incorporated by reference herein (H) Included in the Company’s Form 8-K filed on October 21, 2003, incorporated by reference herein (I) Included in the Company’s Form S-1 Registration Statement filed on August 31, 2010, and incorporated by reference herein (J) Included in Amendment No. 1 to the Company's Form S-1 Registration Statement filed on October 1, 2010, and incorporated by reference herein (K) Included in the Company's Form 8-K filed on September 7, 2012 and incorporated herein by reference (L) Included in the Company’s Form 8-K filed on March 26, 2012, and incorporated by reference herein (M) Included in the Company’s Form 8-K filed on October 3, 2012, and incorporated herein by reference (N) Included in the Company's Form 8-K filed on October 27, 2012, and incorporated by reference herein (O) Included in the Company’s Form 10-QSB filed on August 10, 2004, and incorporated by reference herein (P) Included in the Company’s Form 8-K filed on June 13, 2007, and incorporated by reference herein (Q) Included in the Company’s Form SB-2 Registration Statement filed on June 13, 2007, and incorporated by reference herein (R) Included in the Company’s Form 8-K filed on October 23, 2007, and incorporated by reference herein (S) Included in the Company’s Form 10-KSB filed on March 28, 2008, and incorporated by reference herein (T) Included in the Company’s Form 10-Q filed on May 15, 2008, and incorporated by reference herein (U) Included in the Company’s Form 8-K filed on December 30, 2008, and incorporated by reference herein (V) Included in the Company’s Form 8-K filed January 14, 2009, and incorporated by reference herein. (W) Included in the Company’s Form 8-K filed on December 24, 2009, and incorporated by reference herein (X) Included in the Company’s From 8-K filed on March 22, 2010, and incorporated by reference herein (Y) Included in the Company’s Form 8-K filed on March 26, 2010, and incorporated by reference herein (Z) Included in the Company’s Form 8-K filed on June 1, 2010, and incorporated by reference herein. (AA) Included in the Company’s Form 8-K filed on August 2, 2010, and incorporated by reference herein (BB) Included in the Company's Form 8-K filed on December 21, 2012, and incorporated herein by reference (CC) Included in Form 8-K filed on June 27, 2011, and incorporated by reference herein (DD) Included in the Company’s Form 8-K filed on September 30, 2011 and incorporated by reference herein (EE) Included in the Company's Form 10-K filed on March 31, 2011, and incorporated herein by reference. (FF) Included in the Company’s Form 8-K filed on June 27, 2013, and incorporated herein by reference. Page 52 of 53 Signatures Pursuant to the requirements of Section 13 of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MISSION COMMUNITY BANCORP By: /s/ James W. Lokey JAMES W. LOKEY Chairman and Chief Executive Officer Dated: August 12, 2013 By: /s/ Thomas J. Tolda THOMAS J. TOLDA Executive Vice President and Chief Financial Officer Dated: August 12, 2013 Page 53 of 53
